     Case 3:20-cv-02910-L Document 196 Filed 11/23/20             Page 1 of 83 PageID 2769


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                        §
  U.S. COMMODITY FUTURES TRADING                        §
  COMMISSION, et al.                                    §
                                                        §
                        Plaintiffs,                     §
                                                        §         CIVIL ACTION NO.
     v.                                                 §           3:20-CV-2910-L
                                                        §
  TMTE, INC. a/Ida METALS.COM, CHASE                    §
  METALS, INC., CHASE METALS, LLC,                      §
  BARRICK CAPITAL, INC., LUCAS THOMAS                   §
  ERB a/Ida LUCAS ASHER a/Ida LUKE ASHER,               §
  and SIMON BATASHVILI,                                 §
                                                        §
                        Defendants,                     §
                                                        §
  TOWER EQUITY, LLC,                                    §
                                                        §
                        Relief Defendant.               §
 ~~~~~~~~~~~~~~~~~~ §

                  APPENDIX IN SUPPORT OF RECEIVER'S EMERGENCY
 MOTION FOR "SHOW CAUSE" HEARING TO HOLD DEFENDANT ASHER IN CIVIL
                       CONTEMPT OF COURT



       The Receiver submits the following Appendix in Support of the Receiver's Emergency

Motion for "Show Cause" Hearing to Hold Defendant Asher in Civil Contempt of Court, as follows:

Exhibit 1     Declaration of Receiver Kelly Crawford,                         pages 4 to 9

              Exhibits attached to Declaration:

                     Exhibit A Email received by Receiver re: Asher           pages 10 to 15

                     Exhibit B Email from Receiver to Asher                   page 16

                     Exhibit C Transcript of Asher voicemail to Receiver      page 17


APPENDIX IN SUPPORT OF RECEIVER'S MOTION                                                 Page 1



                                                                                 APP000001
    Case 3:20-cv-02910-L Document 196 Filed 11/23/20            Page 2 of 83 PageID 2770




                   Exhibit D Letter from Bank of America to Asher            page 18

                   Exhibit E Banks statements for USA Accounts, Inc.         pages 19 to 26

                   Exhibit F Email from Receiver to Asher's counsel          pages 27 to 29

                   Exhibit G Excerpts from transcript of Asher deposition    pages 30 to 59

                   Exhibit H Email from Asher's counsel to Receiver         pages 60 to 68

                   Exhibit I USA Accounts, Inc. certification               pages 69 to 70

                   Exhibit J Stock certificates for USA Accounts, Inc.      pages 71 to 72

                   Exhibit K Transfer ledger for USA Accounts, Inc.         pages 73 to 75

                   Exhibit L   Employee census                              page 76

                   Exhibit M Email from investor regarding Athena Hunter page 77

                   Exhibit N   Alaska regulatory action against Athena Hunter pages 78 to 79

                   Exhibit 0   Corporate information regarding TPH Boss, Inc. page 80

                   Exhibit P   Email from Graham Norris to Receiver         pages 81 to 82


 Dated: November 23, 2020




APPENDIX IN SUPPORT OF RECEIVER'S MOTION                                                Page2



                                                                                APP000002
     Case 3:20-cv-02910-L Document 196 Filed 11/23/20                  Page 3 of 83 PageID 2771


                                             Respectfully submitted,
                                             SCHEEF & STONE, L.L.P.

                                             By:    Isl Peter Lewis
                                                    Peter Lewis
                                                    Texas State Bar No.12302100
                                                    Peter.lewis@solidcounsel.com

                                             500 N. Akard Street, Suite 2700
                                             Dallas, Texas 75201
                                             (214) 706-4200-Telephone
                                             (214) 706-4242-Telecopier

                                             ATTORNEY FOR RECEIVER
                                             KELLY M. CRAWFORD




                                  CERTIFICATE OF SERVICE
        The undersigned hereby ce1iifies that on November 23, 2020, I electronically filed the
foregoing document with the clerk of the U.S. District Comi, Eastern District of Texas, using the
electronic case filing system of the court. The electronic case filing system sent a "Notice of
Electronic Filing" to the attorneys of record.



                                                    Isl Peter Lewis
                                                    PETER LEWIS




APPENDIX IN SUPPORT OF RECEIVER'S MOTION                                                     Page3



                                                                                      APP000003
    Case 3:20-cv-02910-L Document 196 Filed 11/23/20                Page 4 of 83 PageID 2772



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                      §
 U.S. COMMODITY FUTURES TRADING                       §
 COMMISSION, et al.                                   §
                                                      §
                      Plaintiffs,                     §
                                                      §             CIVIL ACTION NO.
   v.                                                 §               3 :20-CV-2910-L
                                                     §
 TMTE, INC. a/Ida METALS.COM, CHASE                  §
 METALS, INC., CHASE METALS, LLC,                    §
 BARRICK CAPITAL, INC., LUCAS THOMAS                 §
 ERB a/Ida LUCAS ASHER a/Ida LUKE ASHER,             §
 and SIMON BATASHVILI,                               §
                                                     §
                      Defendants,                     §
                                                      §
 TOWER EQUITY, LLC,                                  §
                                                     §
                      Relief Defendant.              §
                                                     §

                  DECLARATION OF RECEIYER KELLY M . CRAWFORD

        My name is Kelly M. Crawford, I am over 18 years of age, have never been convicted

 of any crime involving moral turpitude and I am fully competent to make this Declaration.

        1.     I am the Receiver appointed by this Court by an Order Granting Plaintifft'

 Emergency Ex Parte Motion for Statut01y Restraining Order, Appointment of Receiver, and

 Other Equitable Relief (the "SRO'') entered on September 22, 2020 in the case styled above

 and I have personal knowledge of each of the facts stated below.

        2.     On September 26, 2020, I served a copy of the SRO upon an adult male who resided

 with Defendant Lucas Asher. The service of the SRO was made at Mr. Asher's residence. A

 return of service was filed with the Court on September 29, 2020 as Docket No. 126.


                                                                    EXHIBIT
DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                Page 1

                                                                      I           APP000004
    Case 3:20-cv-02910-L Document 196 Filed 11/23/20                Page 5 of 83 PageID 2773


        3.      On Monday, September 28, 2020 I received a copy of an email from Lucas Asher

 as asher@towerequity.com to a car dealer seeking to sell Asher's Ferrari. A true and correct copy

 of the email I received is attached hereto as Exhibit A.

        4.     In response to receiving evidence that Defendant Asher was seeking to sell assets

 that were frozen by the SRO, I immediately sent an email to Mr. Asher at asher@towequity.com

 attaching a copy of the SRO, informing him of the evidence I obtained of his attempt to sell assets

 subject to the SRO, and demanding that he "immediately cease and desist from violating and

 ignoring the terms of Judge Lindsay's Order." A true and correct copy of the email I sent to Mr.

 Asher, without the attachments, is attached hereto as Exhibit B.

        5.     On the evening of September 28, 2020, and in my response to my email to Mr.

 Asher, Mr. Asher left me a voicemail message. A true and correct transcript of Mr. Asher's

 voicemail message is attached hereto as Exhibit C.

        6.     Based upon my personal service of the SRO at Mr. Asher's residence, my email to

 Mr. Asher enclosing the SRO, and Mr. Asher's voicemail message to me of September 28, 2020

 admitting his awareness of the SRO, Mr. Asher was aware of and knew of the terms of the SRO.

        7.     As Receiver I receive mail directed to the Defendants and Relief Defendant and the

 entities they own or control. Accordingly, I received a letter from Bank of America to Lucas Asher

 dated October 5, 2020 regarding a deposit of $1,200,000 on September 14 and 15 into a bank

 account controlled by Defendant Asher in the name of USA Accounts, Inc. A true and correct

 copy of the letter from Bank of America to Mr. Asher dated October 5, 2020 is attached hereto as

 Exhibit D.

        8.     Upon receipt of the letter from Bank of America to Mr. Asher, I contacted Bank of

 America and pursuant to my request Bank of America sent to me a copy of the bank statement for

DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                    Page 2


                                                                                     APP000005
    Case 3:20-cv-02910-L Document 196 Filed 11/23/20                 Page 6 of 83 PageID 2774


 the USA Accounts, Inc. account in September, 2020. A true and correct copy of the Bank of

 America bank statement for the USA Accounts, Inc. is attached hereto as Exhibit E.          As shown

 by the bank statement, the USA Accounts, Inc. account is owned by Lucas Asher, and Lucas Asher

 was the sole signatory of all checks drawn on the account. The bank statement indicates that on

 September 29, 2020, several days after entry of the SRO that Defendant Lucas admitted he was

 aware of, $550,000 was transferred from the account controlled by Defendant Lucas. I confirmed

 with Bank of America that as a result of the transfers from the account on September 29, 2020, the

 balance remaining in the USA Accounts, Inc. is only $46,095.48.

        9.     On November 19, 2020, I, along with attorneys representing the U.S. Commodity

  Futures Trading Commission, had a telephonic meet and confer with Arnold Spencer, attorney for

  Defendant Asher. I relayed the general information contained in this Declaration to Mr. Spencer,

  and made demand upon Defendant Asher to turn over to the receivership by noon on Monday,

  November 23, 2020 the $550,000 transferred in violation of the SRO. I informed Mr. Spencer that

  if the money was not returned, I would file with the Court a show cause motion seeking a hearing

  at which Mr. Lucas would be directed to appear before the Court and show cause as to why he

  should not be held in civil contempt of court for violating the SRO. Following the telephonic meet

  and confer with Mr. Spencer, I electronically mailed to Mr. Spencer a copy of the Bank of America

  bank statement showing the transfer of funds. A true and correct copy of my email to Mr. Spencer

  on November 19, 2020 is attached hereto as Exhibit F.

        10.    On November 5, 2020, I took an asset deposition of Mr. Lucas. A true and correct

  copy of excerpts from the transcript of that deposition is attached hereto as Exhibit G.

        11.    On November 20, 2020, I received an email from Arnold Spencer, attorney for Mr.

  Asher, reciting Mr. Asher's explanation for transferring the monies out of the Bank of America

DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                      Page3


                                                                                      APP000006
    Case 3:20-cv-02910-L Document 196 Filed 11/23/20                    Page 7 of 83 PageID 2775


  account after the SRO was entered.         A true and correct copy of Mr. Spencer's email and

  attachments is attached hereto, as Exhibit H.

         12.    Attached hereto as Exhibit I is a true and correct certification from the Delaware

  Secretary of State showing Lucas Asher as the incorporator of USA Accounts, Inc. As Receiver I

  took possession of the corporate books for USA Accounts, Inc. Attached hereto as Exhibit J is a

  copy of the Stock Certificate for USA Accounts, Inc., Share 1, which is still in my possession.

  There is no evidence in the Stock Certificates in my possession of any Stock Certificates ever

  being issued or delivered to Athena Hunter or her entity TPH Boss, Inc. Moreover, the transfer

  ledger in my possession does not reflect the transfer of any ownership of shares in USA Accounts,

  Inc. Attached hereto as Exhibit K is a copy of the blank transfer ledger for USA Accounts, Inc.

         13.    Athena Hunter was at all relevant times an employee of the Defendants or entities owned or

  controlled by the Defendants. She was listed in the employee census for First American Estate and Trust,

  LLC, a corporate entity Defendant Simon Batashvili admits to owning. Attached hereto as Exhibit L is an

  excerpt from the employee census provided by Tri-Net (the payroll administrator) showing Athena Hunter

  as an employee ofFAET.

         14.    According to my investigation Athena Hunter was one of the top paid salespersons for the

  Defendants. She received commission from the sale of metals to elderly investors. Attached hereto as

  Exhibit M is a true and correct email from an investor who lost money with the Defendants and identified

  Athena Hunter as her contact with metals.com. Indeed, Ms. Hunter is a named Respondent along with

  some of the Defendants in a regulatory action pending in Alaska brought by the Alaska Administrator of

  Securities. Attached hereto as Exhibit N is a true and correct copy of a pleading from such regulatory

  action against Ms. Hunter. Ms. Hunter received commissions both in her own name and in the name of her

  entity TPH Boss Inc. that was formed on February 3, 200. Attached hereto as Exhibit 0 is a true and

  correct copy of information from the Delaware Department of State Division of Corporations website


DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                         Page 4


                                                                                         APP000007
    Case 3:20-cv-02910-L Document 196 Filed 11/23/20                     Page 8 of 83 PageID 2776


  regarding the incorporation of TPH Boss Inc.

         15.    The Voice, Inc. is a Wyoming corporation owned by Randall Kohn, another one of the top

  paid salespersons for the Defendants, according to my investigation. Mr. Kohn created The Voice, Inc. for

  the purpose of receiving commissions from the Defendants. At all relevant times Mr. Kohn was an

  employee of the Defendants or the entities they controlled (specifically, FAET), and was designated at the

  "platinum" level because of his success in selling coins for the Defendants. See Exhibit J

         16.    USA Marketing, Inc., at all relevant times, was an entity owned and controlled by Defendant

  Lucas Asher. Attached hereto as Exhibit P is a true and correct email from Graham Norris of the Norris

  Law Group in which he identifies certain entities he set up for Defendant Asher, which includes USA

  Marketing, Inc.

         17.    Each of the exhibits attached hereto are duplicates of the records in my possession and

  custody as Receiver. The records were made at or near the time of the occurrence of the matters set forth

  in the records. The records were maintained by me in the course of my regularly conducted activity as

  Receiver, and the records were made by the regularly conducted activity as a regular practice.


         18.    I declare under penalty of perjury that the foregoing is true and correct and is

 within my personal knowledge.


 Dated: November 23, 2020




DECLARATION OF RECEIVER KELLY M. CRAWFORD                                                          Page 5


                                                                                               APP000008
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20   Page 9 of 83 PageID 2777




DECLARATION OF RECEIVER KELLY CRAWFORD                                   Page6
                                                                   APP000009
           Case 3:20-cv-02910-L Document 196 Filed 11/23/20                     Page 10 of 83 PageID 2778

Kelly Crawford

From:                               Keith D. Kassan <keith@kassanlaw.com>
Sent:                               Monday, September 28, 2020 2:55 PM
To:                                 Peter Lewis; Kelly Crawford
Subject:                            Lucas Asher I Ferrari 488 Spider



see below:


        From: Lucas Asher <asher@towerequity.com>
        Subject: Re: 488
        Date: September 28, 2020 at 12:37:44 PM PDT
        To: donny gath <donny@ilusso.com>

        Thanks Donny,
        Would you be comfortable closing at 219k?

        Also do you want the ceramic brixton forger rims with it and the factory Ferrari rims?

        Thanks



        *Sent from cell*

        Lucas Asher


        The information contained in this e-mail is confidential, may be privileged and is intended solely for the
        use of the intended recipient. If the reader of this message is not an intended recipient, then you are
        hereby notified that any review, use, dissemination, forwarding or copying of this message is strictly
        prohibited. Please notify and delete the original message and all attachments from your system.


                 On Sep 28, 2020, at 11:23 AM, donny gath <donny@ilusso.com> wrote:

                 Its worth 215, let me know if you want to sell it
                 Donny Gath
                 donny@ilusso.com
                 www.hitfigure.com
                 www.ilusso.com
                 www.paganinewportbeach.com
                 www.paganibeverlyhills.com



                 <PastedGraphic-2.tiff>



                           On Sep 28, 2020, at 8:08 AM, Lucas Asher <asher@towerequity.com>
                           wrote:


                                                              1
                                                                                                   APP000010
Case 3:20-cv-02910-L Document 196 Filed 11/23/20                   Page 11 of 83 PageID 2779
          I bought it from your inventory.

          It's a 2017 488 spider. Ferrari Beverly Hills serviced three car a week ago
          and I have full inspection/service from Ferrari.



          *Sent from cell*

          Lucas Asher



          The information contained in this e-mail is confidential, may be
          privileged and is intended solely for the use of the intended recipient. If
          the reader of this message is not an intended recipient, then you are
          hereby notified that any review, use, dissemination, forwarding or
          copying of this message is strictly prohibited. Please notify and delete
          the original message and all attachments from your system.


                  On Sep 28, 2020, at 7:45 AM, donny gath
                  <donny@ilusso.com> wrote:

                  What year is it



                  Sent from my iPhone



                             On Sep 28, 2020, at 7:23 AM, donny
                             gath <donny@ilusso.com> wrote:

                             Please send me a picture of the car, vin
                             and miles



                             Sent from my iPhone



                                     On Sep 28, 2020, at
                                     7:22 AM, Lucas Asher
                                     <asher@towerequity.c
                                     om> wrote:



                                     Attached is a photo of
                                     how great the car looks
                                     with Brixton Forged and
                                     Novitec upgrades
                                     11,990 miles.

                                     <Screen Shot 2020-09-
                                     28 at 7.21.02 AM.png>
                                                 2
                                                                                        APP000011
Case 3:20-cv-02910-L Document 196 Filed 11/23/20       Page 12 of 83 PageID 2780


                            On Mon, Sep 28, 2020
                            at 7:10 AM Lucas Asher
                            <asher@towerequity.c
                            om> wrote:
                             Good morning Donny,

                             I am leaving town for
                             business and
                             interested in selling
                             back my 488 I bought
                             from you. Perfect
                             condition. Brixton
                             Forged ceramic wheels
                             and novitec rear
                             spoiler (about 20k in
                             extras) Will be open to
                             a fast offer if you're
                             interested.

                             Best,

                             Lucas 310-866-6213

                             On Wed, Apr 24, 2019
                             at 1:32 PM donny gath
                             <donny@ilusso.com>
                             wrote:
                              Hi Lucas,
                               Thank you for
                              calling, I agree to
                              your offer of 270 on
                              my 2017 488 spider



                              Regards,
                              Donny Gath



                              Sent from my iPhone




                                Lucas Asher
                                FOUNDER
                                p: 877-505-7366

                                       3
                                                                    APP000012
Case 3:20-cv-02910-L Document 196 Filed 11/23/20         Page 13 of 83 PageID 2781
                                f: 888-546-7568
                                   Fax: 747.204.5931
                                a: 8383 Wilshire Blvd, Beverly Hills, CA 90211
                                w: TowerEquity.Com e: Asher@TowerEquity.Com




                             CONFIDENTIAL

                             COMMUN/CATION

                             This e-mail and any

                             files transmitted with it

                             are confidential and

                             are intended solely for

                             the use of the

                             individual or entity to

                             whom it is addressed.

                             If you are not the

                             intended recipient or

                             the person responsible

                             for delivering the e-

                             mail to the intended

                             recipient, be advised

                             that you have received

                             this e-mail in error and

                             that any use,

                             dissemination,

                             forwarding, printing, or

                             copying of this e-mail

                             and any file

                             attachments is strictly

                             prohibited. If you have

                             received this e-mail in

                             error, please

                             immediately notify us

                             by reply e-mail to the

                             sender. You must

                             destroy the original

                             transmission and its

                             contents. You will be

                                        4
                                                                      APP000013
Case 3:20-cv-02910-L Document 196 Filed 11/23/20         Page 14 of 83 PageID 2782
                             reimbursed for

                             reasonable costs

                             incurred in notifying us.

                             Information contained

                             within this e-mail

                             should not be

                             construed as legal,

                             accounting, tax or

                             investment advice.




                               Lucas Asher
                               FOUNDER
                               p: 877-505-7366
                               f: 888-546-7568
                                  Fax: 747.204.5931
                               a: 8383 Wilshire Blvd, Beverly Hills, CA 90211
                               w: TowerEquity.Com e: Asher@TowerEquity.Com




                            CONFIDENTIAL
                            COMMUN/CATION
                            This e-mail and any files

                            transmitted with it are

                            confidential and are

                            intended solely for the

                            use of the individual or

                            entity to whom it is

                            addressed. If you are

                            not the intended

                            recipient or the person

                            responsible for

                            delivering the e-mail to

                            the intended recipient,

                            be advised that you
                                        5
                                                                      APP000014
Case 3:20-cv-02910-L Document 196 Filed 11/23/20        Page 15 of 83 PageID 2783
                            have received this e-

                            mail in error and that
                            any use, dissemination,
                            forwarding, printing, or

                            copying of this e-mail

                            and any file

                            attachments is strictly

                            prohibited. If you have
                            received this e-mail in
                            error, please
                            immediately notify us by

                            reply e-mail to the

                            sender. You must
                            destroy the original

                            transmission and its
                            contents. You will be

                            reimbursed for

                            reasonable costs

                            incurred in notifying us.
                            Information contained

                            within this e-mail should
                            not be construed as

                            legal, accounting, tax or

                            investment advice.




                                           6
                                                                     APP000015
           Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                     Page 16 of 83 PageID 2784

Kelly Crawford

From:                                     Kelly Crawford
Sent:                                     Monday, September 28, 2020 3:39 PM
To:                                       asher@towerequity.com
Subject:                                  FW: SRO order
Attachments:                              3-20-cv-2910 Ex Pa rte Order.pdf; Complaint.pdf



Mr. Asher,

I am the Receiver appointed by the United States District Court for the Northern District of Texas pursuant to the
attached Order. A copy of the Complaint and Order are included in the box of pleadings that were left at your residence
yesterday with your friend John Schaer, who is staying at your residence. As set forth in the Order all of your assets are
in receivership and you have no authority to use, transfer, sell, hide, or dispose of any assets. It has come to my
attention you are trying to sell certain assets. Please be advised that your actions violate the Order and demand is
hereby made upon you to immediately cease and desist from violating and ignoring the terms of Judge Lindsay's
Order. Your failure to comply with Judge Lindsay's Order is an act of contempt of court. If you continue to violate and
ignore the terms of Judge Lindsay's Order I will request the Court to hold you in contempt of court.

Demand is further made upon you to immediately turn over to me the key fob to the Ferrari. If you fail to immediately
turn over the key fob you will be violating the Order and I will request the Court to hold you in contempt of court.




Kelly Crawford              PARTNER
Scheef & Stone, LLP
www.solidcounsel.com I 214.706.4213
Office: 214.706.4200 I Fax: 214.706.4242
500 North Akard Street, Suite 2700, Dallas, TX 75201



                SCHEEF &STONE
                        SOLID COUNSEL



Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




                                                                               EXHlBlT

                                                                       I      P,,
                                                                                                                       APP000016
 Case 3:20-cv-02910-L Document 196 Filed 11/23/20      Page 17 of 83 PageID 2785



Transcript:
Voice Message Arrived on Monday, Sept 28@ 7:46 PM
Name: BURBANK BUR, CA
Number: 747-400-6825
Duration: 1m 18s


Hi good evening Counsel Crawford
My name is Lucas Asher and I was approached by a consultant a non-employee
consultant of mine who monitors IT and he had told me that you had wrote to an
inbox that I don't check. I do not check any inboxes that you might have written
because I have not received an email from you. I have a consultant with IT who
informed me of the matter. The consultant further informed me that there was an
allegation of not respecting the Honorable Judge Lindsey's Order. I deny that
accusation. I'm in full compliance with the Honorable Judge Lindsey's order.
And I will continue to be in full compliance. So if you could please reach out to
my counsel with any instructions I would appreciate it because I am seeking to
comply fully with the Honorable Judge Lindsey's order and my counsel will take
any instructions you have to that end.

I thank you very much for your time and I hope you have a nice evening.




                                      EXHIBIT

                                 IC                                   APP000017
Case 3:20-cv-02910-L Document 196 Filed 11/23/20           Page 18 of 83 PageID 2786
                                                    Bank of America         ~
                                                                          ~


  October 5, 2020



  USA ACCOUNTS INC
  Lucas Asher
  8383 WILSHIRE BLVD STE 742
  BEYERLY HILLS CA 90211-2442

  Regarding account number ending in: 24444
  Regarding claim number: 020CT2020-854830

  Lucas Asher


  On September 14, & 15, 2020, $1,200,000.00 was deposited into the above account
  from 2444. We've received a claim indicating that the transaction is unauthorized.

  As a result of this claim, we've placed a $1,200,000.00 freeze on your account
  until our investigation is complete.

  We're here to help
  We appreciate the opportunity to serve your financial needs. If you have
  questions, please call us at 800.317.6345, Monday through Friday, 8 a.m. to 8
  p.m. Eastern.




                                   EXHIBIT

                              i :Q
                                                                            APP000018
         Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                           Page 19 of 83 PageID 2787



BAN I< OF AM ERICA 9 ; ; ;                                                                     Business Advantage
 P.O. Box 15284
 Wilmington, DE 19850                                                                                Customer service information


                                                                                                []    1.888.BUSINESS (1.888.287.4637)

                                                                                                !21 bankofamerica.com
  USA ACCOUNTS, INC
                                                                                                0    Bank of America, N.A.
  8383 WILSHIRE BLVD STE 742
                                                                                                     P.O. Box 25118
  BEVERLY HILLS, CA 90211-2442                                                                       Tampa, FL 33622-5118




 C\    Please see the Important Messages - Please Read section of your statement for important details that could impact you.




Your Business Advantage Checking
for September 1, 2020 to September 30, 2020                                                    Account number: - 2 4 4 4
USA ACCOUNTS, INC

Account summary
Beginning balance on September 1, 2020                                    $144,988.00   # of deposits/credits: 12
Deposits and other credits                                             1,910,370.00     # of withdrawals/debits: 12
Withdrawals and other debits                                              -870,000.00   #of items-previous cycle 1 : 4
Checks                                                                -1, 139,238.52    # of days in cycle: 30
Service fees                                                                   -24.00   Average ledger balance: $544,355.58
                                                                                        1
Ending balance on September 30, 2020                                   $46,095.48           Includes checks paid.deposited items&other debits




                                                                 BUSINESS ADVANTAGE


                                          When you're looking forward,
                                    you've got Bank of America by your side.
                        In October, National Women's Small Business Month recognizes the contributions of more than
                         12 million women entrepreneurs. To read articles by experts and learn about our commitment
                                      to women business owners. visit bankofamerica.com/SBwomen.
                                                                                                                              SSM·04-20-0384.B   I 3057469
                                                                              EXHIBIT
PULL: E CYCLE: 67 SPEC: E DELIVERY: E TYPE:   IMAGE: I BC: CA9
                                                                      ~
                                                                      I         E                                           APP000019
                                                                                                                               Page 1of8
        Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                Page 20 of 83 PageID 2788
USA ACCOUNTS, INC   I Account #          2444   I September l, 2020 to September 30, 2020

IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS
How to Contact Us - You may call us at the telephone number listed on the front of this statement.

Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account would be governed by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

        Tell us your name and account number.
        Describe the error or transfer you are unsure about, and explain as clearly as you can why ydu believdtbere is an error
        or why you need more information.
        Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 1O business days (10 calendar days if you are a Massachusetts customer) (20
business days if you are a new customer, for electronic transfers occurring during the first 30 days after the first deposit is
made to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will
have use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement (which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less). we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

Direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same
person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.


© 2020 Bank of America Corporation



                          Bank of America, N.A. Member FDIC and     G:r      Equal Housing Lender




                                                                                                           APP000020
                                                                                                              Page 2 of 8
        Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                                      Page 21 of 83 PageID 2789
                                                     f,
                                                     •.
                                                                                                                  Your checking account
BANK OF AMERICA                               q~
USA ACCOUNTS, INC         I   Account                       44    I     September 1, 2020 to September 30, 2020




Deposits and other credits
Date            Description                                                                                                                             Amount

09/01/20        Counter Credit                                                                                                                      60,000.00

09/02/20        Counter Credit                                                                                                                      50,000.00

09/04/20        WIRE TYPE:WIRE IN DATE: 200904 TIME:l301 '~~n:::::..                                                                                50,000.00
                SEQ:2020090400084255/375284 ORIG:R WAYNE LOEKLE                 1 SND BK:WELL S
                FARGO BANK NA                                   TN NICK WATSON PURCHASE FOR
                ROBERT WAYNE LOEKLE AN

09/08/20        Counter Credit                                                                                                                      40,000.00

09/08/20                                                                                                                                            20,170.00
                                                                                                 1 SND BK:UNITE D BANKERS


09/09/20        Counter Credit                                                                                                                    300,000.00

09/11/20        Counter Credit                                                                                                                      20,000.00

09/14/20        Counter Credit                                                                                                                    950,000.00

09/15/20        Counter Credit                                                                                                                    330,000.00

09/15/20                                                                                                                                            10,200.00



09/17/20       WIRETYPE:WIRE IN DATE: 200917 TIME:1454 E T W • • · · · · · · · · ·                                                                  30,000.00
              @t9i?ii£? f@nfl pr!S QPBIN   MADSON ID:9300001300 SND BK:UNITED BANKERS BANK
               I D:Cl~T'rmT322

09/18/20        Counter Credit                                                                                                                      50,000.00

Total deposits and other credits                                                                                                        $1,910,370.00



Withdrawals and other debits
Date            Description                                                                                                                             Amount

09/08/20        RETURN ITEM CHARGEBACK                                                                                                             -20,000.00

09/10/20        RETURN ITEM CHARGEBACK                                                                                                           -300,000.00
                                                                                                                                      continued on the next page




       BANK OF AMERICA BUSINESS ADVANTAGE




           What's on your mind?
           Business owners like you can join the Bank of America• Advisory Panel to help us understand what you like and don't like.
           Enter code SBDD at bankofamerlca.com/AdvlsoryPanel to learn more and join.




           Inclusion on the Advisory Panel subject to qualifications.                                                       SSM-09-19-0761Dl   I ARG5T4RM



                                                                                                                            APP000021
                                                                                                                               Page 3 of 8
         Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                                    Page 22 of 83 PageID 2790
USA ACCOUNTS, INC I Account\[(                2444 I September l, 2020 to September 30, 2020




Withdrawals and other d~bits - continued
Date           Description                                                                                                                   Amount

09/29/20       CA TLR transfer to CHK 3464 Banking Ctr BEVERLY SAN VICENTE                        400623 lb CA Confirmation#            -300,000.00
                       •c•
09/29/20      WIRE TYPE:WIRE OUT DATE:200929 TIME:l 339 ET TRI I    Qif        • SERVICE                                                -250,000.00
              'ifiJ 9    BNF:THE VOICE, INC I                 BK:PACIFIC PR EMIER B A N K · - - · ·
              PMT DET:ZGPBUZ36Q Services

Total withdrawals and other debits                                                                                                   -$870,000.00



                                                                         .'       ...



                                                                                                      .,•.             ~

                                                                              t
Checks
Date          Check#                                     Amount                                Date           Check#                         Amount

09/08/20      991                                    -68,094.22                                09/14/20      998                          -3,897.25
09/14/20      996*                                   -70,020.66                                09/15/20      999                          -3,780.00

09/15/20      997                                     -2,499.93                                09/18/20      1000                       -990,946.46

                                                                                               Total checks                         -$1, 139,238.52
                                                                                               Total # of checks                                 6
                                                                                                               'j
* There is a gap in sequential check numbers·· ~
                                                                                        '·'·

                                   "
Service fees
The Monthly Fee on your Business Advantage Checking account was waived for the statement period ending 08/31 /20. A check mark below
indicates the requirement(s) you have met to qualify for the Monthly Fee waiver on the account.

Q      $2,500+ in new net purchases on a linked Business credit card

 v'    $15,000+ average monthly balance in primary checking account

 ~     $35,000+ combined average monthly balance in linked business accounts

Q      active use of Bank of America Merchant Services

Q      active use of Payroll Services

Q      enrolled in Business Advantage Relationship Rewards

 For information on how to open a new product, link an existing service to your account, or about Business Advantage Relationship Rewards
please call 1.888.BUSINESS or visit bankofamerica.com/smallbusiness.

Date                                                                                                                                         Amount

09/08/20      RETURNED ITEM CHARGEBACK FEE                                                                                                   -12.00

09/10/20      RETURNED ITEM CHARGEBACK FEE                                                                                                   -12.00

Total service fees                                                                                                                         -$24.00
Note your Ending Balance already reflects the subtraction of Service Fees.




                                                                                                                               APP000022
                                                                                                                                  Page 4 of 8
        Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                         Page 23 of 83 PageID 2791

                                                                                                     Your checking account
BANK OF AMERICA q~
USA ACCOUNTS, INC   I   Account   #jj      $     2444      September 1, 2020 to September 30, 2020




Daily ledger balances
Date                                Balance{$)      Date                                Balance($)    Date                Balance($)

09/01                             204,988.00        09/09                             577,051.78      09/15            1,507,041.94
09/02                             254,988.00        09/10                             277,039.78     09/17             1,537,041.94
09/04                             304,988.00        09/11                             297,039.78     09/18               596,095.48
09/08                             277,051.78        09/14                           1, 173, 121.87   09/29                46,095.48




                                                                                                               APP000023
                                                                                                                  Page 5 of 8
       Case 3:20-cv-02910-L Document 196 Filed 11/23/20 Page 24 of 83 PageID 2792
               I Account$
USA ACCOUNTS, INC         J f 2444 I September l, 2020 to September 30, 2020




                              This page intentionally left blank




                                                                     APP000024
                                                                        Page 6 of 8
           Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                                               Page 25 of 83 PageID 2793


BANK OF AMERICA                                         q~
USA ACCOUNTS, INC            I       Account       il    W 2444 I September 1, 2020 to September 30, 2020

Check images
Account number: 3251 2494 2444
Check number: 991 I Amount: $68,094.22                                              Check number: 996                        I   Amount: $70,020.66




 ~1:!,.----1.llma:_f,.r                        ,            $   ~8,<I/~. ~2          ffi:.:~---~IJG£~l          "'"       S 70,021>,1,<,
 _Sl)'t'j_f(~t!t_j'!WllHD-'1(11..l!JPi~IL_JI•

 BankofAmerica~                                     LL          DOLLAR•   /l g_\     _ _ S!.~C:~~~t>t>~~wrl'!:!.S.. _~_OOLLAAS ~ [;:\
                                                                                      BankofAmorl.. ~
                                                                                     ,.,.. ________
                                                                                                                                              ~

            •aoaqqi• 1a110001sa11       11s11X~:~                                                    ••aaaq%•      •:i 1 iooo>1e1: ll s 11~q~        ~~·




Check number: 997                I   Amount: $2,499.93                              Check number: 998                        I   Amount: $3,897.25




Check number: 999                I   Amount: $3,780.00                              Check number: 1000                           I   Amount: $990,946.46


                                                                                                                                                                              ,,.
                                                                                                                                                                          IHV!Ul!I

                                                                                                                                                                             1000    '

                                                                                     "'v
                                                                                    ·!ml"        ...'PE l'i/lllt$U~.--./..lll, . - · - - - - - . . 1 $ 91D/f%.%
                                                                                     -· llr.e   tlWooED Nlllrf'(.:IllM/l.l!I:l..lJJJIE.   th~~Mo m.-.ry .so;r.Ji.lLD0LlAR5 ~ i.I'·
                                                                                     Baako!A11eric1 . .
                                                                                     FOR~C 'fJsjJ..YiN.,...-




                                                                                                                                                                  APP000025
                                                                                                                                                                     Page 7 of 8
       Case 3:20-cv-02910-L Document 196 Filed 11/23/20                          Page 26 of 83 PageID 2794



 Important Messages -::. Please Read
 We want to make sure you stay up-to-date on changes, reminders, and other important details that
 could impact you.


Our Deposit Agreement and Disclosures were updated to include recordkeeping requirements for Federal Deposit Insurance
Corporation (FDIC) insurance coverage. These requirements apply to deposit accounts opened on behalf of beneficial owners
(for example, as a trustee).

For more details, please review the "Special Provisions for Pass-Through Accounts" section of our Deposit Agreement at
bankofamerica.com/depositagreement.




                                                                                                     APP000026
                                                                                                        Page 8 of 8
            Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                     Page 27 of 83 PageID 2795

Kelly Crawford

From:                                     Kelly Crawford
Sent:                                     Thursday, November 19, 2020 4:26 PM
To:                                       Arnold Spencer
Cc:                                       rfoelber@CFTC.gov; JBuffa@CFTC.gov; Peter Lewis
Subject:                                  Lucas Asher Contempt of the SRO
Attachments:                              20201119162700880.pdf



Arnold,
         As a follow up to our meet and confer this afternoon, attached is a copy of the Bank of America statement for
the USA Accounts, Inc. account controlled by Mr. Asher, which shows the two transfers on September 29, 2020 of
$550,000. That sum needs to be turned over to the receivership by noon on Monday or I will proceed with filing an
Emergency Motion for Show Cause Order against Mr. Asher. I will ask the Court to order Mr. Asher to personally appear
before the Court and show cause as to why he should not be held in civil contempt and incarcerated until such time as
he returns the monies. Thanks,




Kelly Crawford              PARTNER
Scheef & Stone, LLP
www.solidcounsel.com        I   214.706.4213
Office: 214.706.4200 I Fax: 214.706.4242
500 North Akard Street, Suite 2700, Dallas, TX 75201



                SCHEEF & STONE
                        SOLID COUNSEL



Important: This electronic mail message and any attached files contain information intended for the exclusive use of the individual or entity to
whom it is addressed and may contain information that is proprietary, privileged, confidential and/or exempt from disclosure under applicable law. If
you are neither the intended recipient nor an employee or agent responsible for delivering the communication to the intended recipient, you are
hereby notified that any dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the sender, by electronic
mail or telephone, of any unintended recipients and delete the original message without making any copies.

Note: Please be advised that Scheef & Stone, LLP reserves the right to record telephone conversations involving its employees or attorneys. If you
do not wish to be recorded, please limit your communications with Scheef & Stone, LLP to regular mail, faxes, and/or electronic mail.




                                                                          1
                                                                                i     (!BIT
                                                                                                                        APP000027
         Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                              Page 28 of 83 PageID 2796




BANK OF AMERICA                               q~                                             Business Advantage
 P.O. Bo" 15284
 Wilmington, DE 19850                                                                                   Customer service Information


                                                                                              g         1.888.BUSINESS (1.888.287.4637)

                                                                                              IO!I bankofamerlca.com
  USA ACCOUNTS, INC
                                                                                              ls::'J    Bank of America, N.A.
  8383 WILSHIRE BLVD STE 742
                                                                                                        P.O. Box 25118
  BEVERLY HILLS, CA 90211-2442                                                                          Tampa, FL 33622-5118




 D Please see the Important Messages • Please Read section of your statement for Important details that could Impact you.


Your Business Advantage Checking
for September 1, 2020 to September 30, 2020                                                 Account number:••••2444
USA ACCOUNTS, INC

Account summary
Beginning balance on September l, 2020                                 $144,988.00      # of deposits/credits: 12 .
Deposits and other credits                                             l ,910,3 70.00   # of withdrawals/debits: 12
Withdrawals and other debits                                           -870,000.00      #of Items-previous cycle 1: 4
Checks                                                                -1, 139,238.52    # of days In cycle: 30
Service fees                                                                 -24.00     Average ledger balance: $544,355.58
Ending balance on September 30, 2020                                   $46,095.48       1/ncludes      checks pafd,depos/ted /tems&other debits




                                                                 BUSINESS ADVANTAGE


                                          When you're looking forward,
                                    you've got Bank of America by your side.
                        In October, National Women's Small Business Month recognizes the contributions of more than
                         12 million women entrepreneurs. To read articles by experts and learn about our commitment
                                      to women business owners, visit bankofamerlca.com/SBwomen.
                                                                                                                                SSM·04·20-0JB4.B I 3057469



PULL: E CYCLE: 67 SPEC: E DELIVERY: E TYPE:   IMAGE: I BC: CA9                                                                          Page 1of8
                                                                                                                                  APP000028
        Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                       Page 29 of 83 PageID 2797

USA ACCOUNTS, INC I Account llpj            A 2444 I September 1, 2020 to September 30, 2020



Withdrawals and other debits - continued
Date           Description                                                                                                               Amount
09/29/20       CA TLR transfer to CHK 3464 Banking Ctr BEVERLY SAN VICENTE            - - 4 3 CA Conflrmatlonll                     -300,000,00
               1539986250
09/29/20       WIRE TYPE:WIRE OUT DATE:200929 TIME:1339 i i 7 I llZDLbk SJ Mbi SERVICE                                              -250,000,00
               1'55'91 1 ?V p:THE VOICE, INC 10:8000153606 BNF BK:PACIFIC PREMIER BANVd$e•••aa
               WJ    Q§BG'i" '?i?GQ Services
Total wlthdrawals and other debits                                                                                               "$870,000.00




Checks
Date          Check II                                   Amount                Date            Check II                                  Amount
09/08/20      991                                    -68,094.22                09/14/20        998                                    -3,897.25
09/14/20      996.                                   -70,020.66                09/15/20        999           •. I      ) 'i!J         -3,780.00
09/15/20      997                                     -2,499,93                09/18/20        1000                                 -990,946.46
                                                                               Total checks                                     -$1, 139,238.52
                                                                               Total# of checks                                              6
• There Is a gap In sequential check numbers


Service fees
The Monthly Fee on your Business Advantage Checking account was waived for the statement period ending 08/31 /20, A check mark below
Indicates the requlrement(s) you have met to qualify for the Monthly Fee waiver on the account.
Q      $2,500+ In new net purchases on a linked Business credit card

 ../   $15,000+ average monthly balance In primary checking account

 ../   $35,000+ combined average monthly balance in linked business accounts

Q      active use of Bank of America Merchant Services

Q      active use of Payroll Services

Q      enrolled in Business Advantage Relationship Rewards

 For information on how to open a new product, link an existing service to your account, or about Business Advantage Relationship Rewards
 please call l .888.BUSINESS or visit bankofamerica.com/smallbusiness.

Date          Transaction description                                                                                                    Amount
09/08/20      RETURNED ITEM CHARGEBACK FEE                                                                                               -12.00
09/10/20      RETURNED ITEM CHARGEBACK FEE                                                                                               -12.00

Total service fees
Note your Ending Balance already reflects the subtraction of Service Fees.




                                                                                                                          Page 4 of 8
                                                                                                                    APP000029
Lucas Asher Vol. I                                                                                                                           11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                        Page 30 of 83 PageID 2798
                                                                                                                                                  Page 1


          1                         IN THE UNITED STATES DISTRICT COURT

          2                             NORTHERN DISTRICT OF TEXAS

          3

          4                                                                         )
                COMMODITY FUTURES TRADING                                           )
                COMMISSION et al,                                                   )
                                                                                    )
          6                       Plaintiffs,                                       ) Case No.:
                                                                                    ) 3:20-CV-2910-L
          7             vs.                                                         )
                                                                                    )
          8     TMTE, INC. A/k/a METALS.COM,                                        )
                CHASE METALS, INC., CHASE                                           )
          9     METALS, LLC, BARRICK                                                )
                CAPITAL, INC., LUCAS THOMAS                                         )
        10      ERB a/k/a LUCAS ASHER a/k/a                                         )
                LUKE ASHER, and SIMON                                               )
        11      BATASHVILI                                                          )
                                                                                    )
        12                        Defendants.                                       )
                                                                                    )
        13              and                                                         )
                                                                                    )
        14      TOWER EQUITY, LLC,                                                  )
                                                                                    )
        15      Relief Defendant                                                    )
                                                                                    )
        16

        17              REMOTE VIDEO-RECORDED DEPOSITION OF LUCAS ASHER

        18                              Thursday, November 5, 2020

        19                                                    VOLUME I

        20

        21    Stenographically Reported by:
              Mechelle S. Gonzalez
        22    CSR No. 13250
              Job No. 96642
        23

        24


L-~~2-5~-P_A_G_E_s~1~---2~9-1~~~~~~~~~--I                                                          ~IT
~/Trustpoint.One     Alderson..                   www.trustpoint.one                        -'2__                                               800.FOR.DEPO
                                                                                                                                         APP000030
                                         www.aldersonreporting.c~lllillllllllllillllllllllillllllllllillllllllllillllllllllillllllllllillllllll (800.367.3376)
Lucas Asher Vol. I                                                                    11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20             Page 31 of 83 PageID 2799
                                                                                        Page 21


  1                       With that, I will turn it over to

  2        Mr. Crawford, who is the receiver in this matter.

  3                       Mr. Crawford?

  4                       MR. CRAWFORD:     Thank you, Mr. Buffa.

  5

  6                                     EXAMINATION

  7                       BY MR. CRAWFORD:

  8                  Q.   Good morning, Mr. Asher.         My name is

  9        Kelly Crawford.          I am the receiver in this now

 10        appointed by the United States Federal District

 11        Court, Northern District of Texas.

 12                       Do you understand that?

 13                  A.   Yes, I do.

 14                  Q.   And you understand that I do not work for

 15        any of the plaintiffs in this case.                  I report to

 16        Judge Lindsay as his agent.

 17                  A.   I understand.

 18                  Q.   Have you ever had your deposition taken

 19        before?

 20                  A.   I have.

 21                  Q.   How many times?

 22                  A.   Approximately three and perhaps as high as

 23        five.

 24                  Q.   When was the last time you had your

 25        deposition taken?


~/ Trustpoint.One Alderson,           www. trustpoint. one                    APP000031
                                                                                800.FOR.DEPO
                                    www.aldersonreporting.com                     (800.367.3376)
Lucas Asher Vol. I                                                                      11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20                Page 32 of 83 PageID 2800
                                                                                          Page 22


  1                  A.    To the best of my knowledge as I'm here

  2         before you today, it was within 24 months.

   3                 Q.    And what was the occasion of that

   4        deposition?

   5                 A.    I believe it was a civil dispute with a

   6        former employee.

   7                 Q.    What was the name of the former employee?

   8                 A.    I believe his name is Daniel Alway

   9         (Phonetic) .

 10                  Q.    Do you understand, Mr. Asher, that your

 11         testimony here today is under oath?                    It is as if you

 12         were in a physical courtroom sitting in a courtroom

 13         before Judge Lindsay.

 14                        Do you understand that?

 15                  A.    I understand.

 16                  Q.    Okay.      And just to go over a few

 17         housekeeping rules, you will be sure to give a

 18         verbal response to my questions as opposed to a

 19         nodding or shaking of the head so the court reporter

 20         can get that transcribed.

 21                        Is that agreeable to you?

 22                  A.    Mr. Crawford, could you please repeat the

 23         question?            There was an audio delay.

 24                  Q.    Okay.      I want to just make as a

 25         housekeeping matter that you give a verbal response

                                                                                   800.FOR.DEPO
'1' Trustpoint.One   Alderson,            www. trustpoint. one                  APP000032
                                       www.aldersonreporting.com                    (800.367.3376)
Lucas Asher Vol. I                                                                       111512020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20                Page 33 of 83 PageID 2801
                                                                                          Page 24


  1                        BY MR. CRAWFORD:

  2                  Q.    Are you taking any medications, Mr. Asher,

  3         that would impede or impair your ability to testify

  4         truthfully here today?

  5                  A.    I'm not.

  6                  Q.    Do you have a United States passport?

  7                  A.    I have an American passport.

   8                 Q.    And -- and where is that passport?

   9                 A.    It's in my backpack.

 10                  Q.    Where is your backpack?

 11                  A.    At a place I'm staying at.

 12                  Q.    Where are you staying?

 13                  A.    On a couch.

 14                  Q.    Whose couch?

 15                  A.    John's.

 16                  Q.    John who?

 17                  A.    Wilson.

 18                  Q.    Where does John Wilson live?

 19                  A.    In West Hollywood.

 20                  Q.    How do you know John Wilson?

 21                  A.    Through my religious community.

 22                  Q.    What's the name of your religion community?

 23                  A.    I'm Jewish.

 24                  Q.    When was the last time you used your

 25         American passport?

                                         www. trustpoint.one                        800.FOR.DEPO
'7' Trustpoint.One   Alderson,                                                   APP000033
                                       www.aldersonreporting.com                     (800.367.3376)
Lucas Asher Vol. I                                                                      11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20              Page 34 of 83 PageID 2802
                                                                                          Page 26


  1                  Q.    A day?

  2                  A.    It was not on the day.

  3                  Q.    Then when was it?

  4                  A.    At some point within a day and a week.

  5                  Q.    Okay.    So when I get your passport, I will

  6        be able to see when you entered the United States,

  7        correct?

  8                  A.    I would be more than happy to give you my

  9        passport.

 10                  Q.    Okay.    And is it your best recollection as

 11        you testify under oath that you don't remember how

 12        many days it was after September 24th that you

 13        returned to the United States?

 14                  A.    It was under a week.

 15                  Q.    And that's your very best recollection.

 16        You don't know if it was one day or seven days?

 17                  A.    I don't remember the specific day.             It was

 18        within a week.

 19                  Q.    Again, was it one day, two days,

 20        three days, four days, five days, six days, or

 21        seven days?           Your best recollection.

 22                  A.    I was emotionally distraught at the time,

 23        and I don't remember the specific day.                   It was

 24        within a few days of hearing of the event.

 25                  Q.    Okay.    What's a "few days"?          Three days?

                                        www. trustpoint.one                        800.FOR.DEPO
WTrustpoint.One      Alderson.                                                APP000034
                                     www.aldersonreporting.com                      (800.367.3376)
Lucas Asher Vol. I                                                                       11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20                Page 35 of 83 PageID 2803
                                                                                          Page 27


   1                 A.    I don't remember the specific time frame,

   2        sir.       It was within a few days to a week.

   3                 Q.    I believe September 24th was a Thursday.

   4                       So did you return by Sunday?

   5                 A.    It's quite possible.          I don't remember the

   6        specific day, though.

   7                 Q.    Prior to your trip to Mexico, when was the

   8        last time you used your passport?

   9                 A.    I believe it had been a while.               I'm trying

 10         to recall because it had been a while.                    I believe,

 11         to the best of my recollection as I'm here before

 12         you today, I had gone to Mexico again.

 13                  Q.    And what was the purpose of your trip to

 14         Mexico most recently?

 15                  A.    I'm a professional skydiver, and it was for

 16         skydiving.

 17                  Q.    And was that the purpose of your trip to

 18         Mexico the previous time as well?

 19                  A.    Correct.

 20                  Q.    Do you own a parachute?

 21                  A.    I lease a parachute.

 22                  Q.    Do you own any interest in any aircraft?

 23                  A.    I do not.

 24                  Q.    Do you have any interest in any type of a

 25         jet-share arrangement?

                                          www. trustpoint. one                       800.FOR.DEPO
' / Trustpoint.One   Alderson,                                                  APP000035
                                                                                   (800.367.3376)
                                       www.aldersonreporting.com
Lucas Asher Vol. I                                                                      11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20                Page 36 of 83 PageID 2804
                                                                                          Page 31


   1                   Q.    Is it your testimony under oath that during

   2         that conversation with Simon you never discussed

   3         your deposition?

   4                   A.    Could you please repeat the question, sir?

   5                   Q.    Is it your testimony here today under oath

   6         that during that discussion with Simon yesterday you

   7         never discussed with him your deposition that you

   8         are giving here today?

   9                   A.    I did not discuss it with anybody but my

 10          counsel.

 11                    Q.    Where are you sitting for this deposition?

 12          Whose -- whose house?

 13                    A.    I'm not at a house.

 14                    Q.    Okay.    Where are you?

 15                    A.    It's a side garage from an individual named

 16          Kristen.

 17                    Q.    What is Kristen's last name?

 18                    A.    I don't know.     She's a friend of my friend

 19          Maudie (Phonetic) .

 20                    Q.    And what's Maudie's last name?

 21                    A.    Perry (Phonetic) .

 22                    Q.    Perry?

 23                    A.    Yes.

 24                    Q.    How do you know Maudie Perry?

 25                    A.    Through other friends.        It was referred to

                                         www. trustpoint. one                      800.FOR.DEPO
'%-;? Trustpoint.One   Alderson,                                                APP000036
                                       www.aldersonreporting.com                    (800.367.3376)
Lucas Asher Vol. I                                                                       11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20                Page 37 of 83 PageID 2805
                                                                                          Page 34


  1                  Q.    What's the name of the attorney who

  2        assisted you with that?

  3                  A.    I don't recall the name, but I spoke to

  4        Greenberg Traurig, a law firm.

  5                  Q.    When was the last time you had any

   6       communication with an attorney from

   7       Greenberg Traurig?

   8                 A.    I believe within eight to four years ago.

   9                 Q.    Four to eight years ago?

 10                  A.    Yes.

 11                  Q.    Mr. Asher, where are your personal

 12        belongings?

 13                  A.    Could you define "personal belongings,"

 14        please?

 15                  Q.    Your clothes, your wallet, your watches,

 16        anything that you would need to live on a day-to-day

 17        basis.

 18                  A.    I don't have watches.          My clothes are in a

 19        backpack, and I carry them with me.

 20                  Q.    Do you have use of an automobile?

 21                  A.    I do not.

 22                  Q.    What is your current source of income?

 23                  A.    I don't have a current source of income as

 24        I am standing before you today.

 25                  Q.    Have you made any purchases other than for


'W Trustpoint.One                        www.trustpoint.one                         800.FOR.DEPO
                     Alderson,                                                  APP000037
                                                                                   (800.367.3376)
                                       www.aldersonreporting.com
Lucas Asher Vol. I                                                                         11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20                   Page 38 of 83 PageID 2806
                                                                                             Page 35


  1        food and water since receiving the court's order of

  2        September 22nd of 2020?

  3                  A.   I don't recall.

  4                  Q.   You don't recall?

  5                       We'll start with this morning.                  Did you

  6        make any purchases this morning?

  7                  A.   I   did.    I    purchased coffee.

   8                 Q.   Okay.      And how did you pay for the coffee

   9       that you purchased?

 10                  A.   One of my bandmates lent me the money for

 11        coffee.

 12                  Q.   Did you make any purchases yesterday?

 13                  A.   I   believe food and coffee.

 14                  Q.   And how did you pay for food and coffee?

 15                  A.   Friends paid for it.

 16                  Q.   Have you made any purchases of anything

 17        besides food and drink in the last 30 days?

 18                  A.   I   believe I have.

 19                  Q.   And where did you get the money to make

 20        those purchases?

 21                  A.   Through friends.

 22                  Q.   Have you used an ATM machine since

 23        September 24th of 2020?

 24                  A.   I   have not.

 25                  Q.   Have you used any credit card to make

                                            www.trustpoint.one                        800.FOR.DEPO
'1-Trustpoint.One Alderson,                                                         APP000038
                                          www.aldersonreporting.com                    (800.367.3376)
Lucas Asher Vol. I                                                                  1115/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20            Page 39 of 83 PageID 2807
                                                                                      Page 37


  1                  Q.   As you sit here today, you don't recall; is

  2        that your testimony?

  3                  A.   I don't recall.

  4                  Q.   All right.    What's your cell phone number?

  5                  A.   I don't recall.

  6                  Q.   Where is your cell phone?

  7                  A.   At the couch I'm staying on.

  8                  Q.   How long have you had that cell phone?

  9                  A.   I believe a few weeks.

 10                  Q.   Did you obtain the cell phone after

 11        September 24th of 2020?

 12                  A.   I did.

 13                  Q.   And where did you obtain that?

 14                  A.   It's through, I believe, T-Mobile.

 15                  Q.   How did you pay for that cell phone?

 16                  A.   I believe I used a card.

 17                  Q.   Apple card?

 18                  A.   I believe so.

 19                  Q.   What did you do with your cell phone that

 20        you owned prior to September 24th of 2020?

 21                  A.   I accidentally lost it skydiving.

 22                  Q.   So is it your testimony under oath,

 23        Mr. Asher, that when you reentered the country from

 24        your trip to Mexico after September 24th of 2020,

 25        you did not have in your possession your cell phone?

                                     www. trustpoint. one                      800.FOR.DEPO
'I' Trustpoint.One Alderson,                                                APP000039
                                   www.aldersonreporting.com                    (800.367.3376)
Lucas Asher Vol. I                                                                       11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20              Page 40 of 83 PageID 2808
                                                                                        Page 42


  1                  Q.    Who are the friends and family who are

  2         paying for your legal services to Mr. Spencer?

  3                  A.    I believe they vary.

  4                  Q.    Let's start with your family members.              Who

  5         are the family members?

  6                  A.    None.

  7                  Q.    Pardon?

  8                  A.    I don't have any family members helping.

   9                 Q.    Well, you just testified earlier that

 10         friends and family were the ones providing the

 11         compensation for Mr. Spencer.

 12                        Is that not correct?

 13                  A.    I did, but I didn't stipulate that it was

 14         my family.

 15                  Q.    What are the names of the friends who are

 16         providing moneys to Mr. Spencer for your

 17         representation?

 18                  A.    I believe one of them

 19                        I'm sorry.    There was a sound.

 20                        Can you repeat that?

 21                  Q.    What are the names of the individual

 22         friends or family of the friends who are providing

 23         compensation to Mr. Spencer for your representation?

 24                  A.    I believe they vary.

 25                  Q.    Name the first one.       Name the first person.

                                       www. trustpoint. one                         800.FOR.DEPO
'W Trustpoint. One   Alderson.                                                 APP000040
                                     www.aldersonreporting.com                       (800.367.3376)
Lucas Asher Vol. I                                                                      11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20                Page 41 of 83 PageID 2809
                                                                                          Page 43


   1                  A.    The first retainer I believe was paid by an

   2         individual named Andrew.

   3                  Q.    What is Andrew's last name?

   4                  A.    I don't know.

   5                  Q.    What was the amount of the retainer?

   6                  A.    I was told it was 25,000.

   7                  Q.    Is that Andrew Saulton (Phonetic)?

   8                  A.    I don't know his last name.

   9                  Q.    Do you know Andrew?

 10                   A.    I don't.

 11                   Q.    Was this somebody who Simon -- was a friend

 12          of Simon?

 13                   A.    Correct.

 14                   Q.    Who else was providing a retainer to

 15          Mr. Spencer on your behalf?

 16                   A.    My bandmate, Christian.

 17                   Q.    How much has Christian paid to Mr. Spencer?

 18                   A.    It's for a separate matter, and it's

 19          protected under privilege.

 20                         MR. SPENCER:      You can tell him the amount,

 21          Lucas.

 22                         THE WITNESS:      5,000.

 23                         BY MR. CRAWFORD:

 24                   Q.    Who else has provided moneys to Mr. Spencer

 25          for your representation?

                                         www. trustpoint. one                      800.FOR.DEPO
~/,1 Trustpoint.One   Alderson,                                                 APP000041
                                       www.aldersonreporting.com                    (800.367.3376)
Lucas Asher Vol. I                                                                     11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20               Page 42 of 83 PageID 2810
                                                                                         Page 52


  1        what was available for me as my investment share,

  2        not the entire corporation.

  3                        And then the -- to the best of my

  4        understanding, the private interest foundation was

  5        the beneficial owner of the corporation.

  6                        BY MR. CRAWFORD:

  7                  Q.    So, Mr. Asher, why did you decide to use an

  8        offshore entity to own TMTE, Inc. and your interest

  9        in TMTE?

 10                  A.    I'm interested in ecology and the

 11        environment, and specifically the Gamboa rainforest

 12        in Panama and the surrounding jungle and natural

 13        landscapes were interesting to me.

 14                  Q.    And how does setting up an offshore entity

 15        to own that stock help the rainforest?

 16                  A.    Well, because I was planning on spending

 17        more time there and pursuing ecological pursuits.

 18                  Q.    How many times have you been to Panama?

 19                  A.    I believe once.

 20                  Q.    And was that for the purpose of setting up

 21        these off shore entities?

 22                  A.    Correct.

 23                  Q.    Other than going to set up these offshore

 24        entities, have you made any other visits to Panama?

 25                  A.    No.


wTrustpoint.One      Alderson,          www. trustpoint. one
                                      www.aldersonreporting.com
                                                                                  800.FOR.DEPO
                                                                               APP000042
                                                                                   (800.367.3376)
Lucas Asher Vol. I                                                                          11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20                  Page 43 of 83 PageID 2811
                                                                                            Page 71




   8                 Q.    And what was your e-mail address?

   9                 A.    Asher@towerequity.com.

 10                  Q.    And did you access any records of Tower

 11         Equity that were in the cloud after September 24th

 12         of 2020?

 13                  A.     I -- I used the e-mail.            I don't recall

 14         accessing records.              I   used the e-mail.

 15                  Q.     Do you recall ever entering a login

 16         password to access records after September 24th of

 17         2020?

 18                  A.     I     don't recall.

 19                  Q.     You don't know one way or the other?

 20                  A.     I     don't recall accessing any records.

 21                  Q.     I     want to make sure I understand your

 22         testimony.

 23                         So to the best of your recollection, you do

 24         not recall ever entering any login and entering your

 25         password to gain access to the Tower Equity records?


'W' Trustpoint.One                         www. trustpoint.one                        800.FOR.DEPO
                     Alderson,.
                                         www.aldersonreporting.com                 APP000043
                                                                                      (800.367.3376)
Lucas Asher Vol. I                                                                    11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20             Page 44 of 83 PageID 2812
                                                                                        Page 72


  1                  A.    To the best of my recollection, I did not

  2        enter a password or login to access records.

  3        Notwithstanding, I did use the e-mail to reach out

  4        to various attorneys, and I did log in to my e-mail,

  5        asher@towerequity.com.

  6                  Q.    What was the password used?

  7                  A.    I don't recall.




                                                                         ·ss



 21                  Q.    So where can I find the login and password

 22        for Tower Equity?

 23                  A.    I can give it to you.




                                                                                 800.FOR.DEPO
~# Trustpoint.One    Alderson,        www. trustpoint. one                     APP000044
                                    www.aldersonreporting.com                     (800.367.3376)
Lucas Asher Vol. I                                                                        11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20                 Page 45 of 83 PageID 2813
                                                                                           Page 89




 10                  Q.    And so let's go back to -- you said there

 11        was a fractional interest in the Morgan Stanley

 12        building.             At what location?

 13                  A.    It's in the state of Florida.               I don't

 14        recall the location.

 15                  Q.    And who handled the purchase of that

 16        fractional interest?

 17                  A.    I did.

 18                  Q.    And so when was that purchase made?

 19                  A.    It would have been within the past three

 20        years.

 21                  Q.    So is it your testimony under oath that of

 22        your best recollection, you have no idea where in

 23        the state of Florida this fractional interest in

 24        this building was purchased?

 25                  A.    As I'm standing before you today, I don't


'1 Trustpoint.One                         www. trustpoint. one                       800.FOR.DEPO
                     Alderson,                                                   APP000045
                                                                                    (800.367.3376)
                                        www.aldersonreporting.com
Lucas Asher Vol. I                                                                  11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20           Page 46 of 83 PageID 2814
                                                                                      Page 90


  1        recall the specific address in the state of Florida.

  2                  Q.   Okay.   Do you know the city?

  3                  A.   I -- I can't recall at the time I'm before

  4        you today.

  5                  Q.   You don't know the city of the building

  6        which you purchased the fractional interest of?

   7                 A.   At the time before you today, I don't

  8        recall the city.




 16                  Q.   Do you recall how much money was paid for

 17        the fractional interest of the Morgan Stanley

 18        building somewhere in the state of Florida?

 19                  A.   I can't recall.

 20                  Q.   Was it more than $5 million?

 21                  A.   Less.

 22                  Q.   Okay.   How much less?

 23                  A.   Substantially less.

 24                  Q.   And I'm looking for a rough approximation.

 25        So we can spend another hour going over it.


V Trustpoint.One Alderson,           www. trustpoint.one                       800.FOR.DEPO
                                                                           APP000046
                                   www.aldersomeporting.com                     (800.367.3376)
Lucas Asher Vol. I                                                                     11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                      Page 91
                                                                 Page 47 of 83 PageID 2815

  1                       Was it more than a dollar?

  2                  A.   Yes.

  3                  Q.   Okay.    Was it more than $10?

  4                  A.   Yes.

  5                  Q.   Was it more than $50?

  6                  A.   Yes.

  7                  Q.   Okay.

  8                       MR. SPENCER:      Lucas, I'm sorry to

  9        interrupt.          Lucas, could you just give him a rough

 10        estimate?          You don't have to be precise.            Give him a

 11        rough estimate to the best of your knowledge.

 12                       THE WITNESS:     To the best of my knowledge,

 13        it was below a quarter of a million dollars.

 14                       BY MR. CRAWFORD:

 15                  Q.   How far below, a rough estimate?              Specific

 16        range?

 17                  A.   Out of respect for the legal process, I

 18        have to defer that I don't recall because I don't

 19        want to give the wrong number.




YTrustpoint.One ! Alderson,            www. trustpoint. one                        800.FOR.DEPO
                 I
                                     www.aldersonreporting.com               APP000046A
                                                                                 (800.367.3376)
Lucas Asher Vol. I                                                                  1115/2020
   Case  3:20-cv-02910-L Document 196 Filed 11/23/20          Page 48 of 83 PageID 2816
                                                                                      Page 98




 23                Q.    Okay.   Does any person or entity owe you

 24       money, personal?

 25                A.    Again, it's possible.       I don't recall

                                    www. trustpoint.one                         800.FOR.DEPO
  Trustpoint.One   Alderson,                                                APP000047
                                                                               (800.367.3376)
                                  www.aldersonreporting.com
Lucas Asher Vol. I                                                               1115/2020
   Case  3:20-cv-02910-L Document 196 Filed 11/23/20       Page 49 of 83 PageID 2817
                                                                                   Page 99


  1      particulars.




                                 www. trustpoint. one                       800.FOR.DEPO
  Trustpoint.One Alderson                                               APP000048
                                                                           (800.367.3376)
                               www.aldersonreporting.com
Lucas Asher Vol. I                                                                       1115/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20               Page 50 of 83 PageID 2818
                                                                                         Page 119




  6                  Q.   As of September 21st of 2020, what bank

  7        accounts are you aware of that were active that you

  8        were using in which you were a signatory?

  9                  A.   JPMorgan.

 10                  Q.   Okay.

 11                  A.   That's all I     recall at this time.




                                        www. trustpoint.one                         800.FOR.DEPO
  Trustpoint.One Alderson.                                                      APP000049
                                                                                   (800.367.3376)
                                      www.aldersonreporting.com
Lucas Asher Vol. I                                                                11/5/2020
  Case   3:20-cv-02910-L Document 196 Filed 11/23/20        Page 51 of 83 PageID 2819
                                                                                   Page 120




 14              Q.    Okay.   What attorneys did you use to help

 15       you with your venture capital investments on behalf

 16       of Tower Equity?

 17              A.    I don't recall.




                                  www. trustpoint. one                       800.FOR.DEPO
  Trustpoint.One Alderson.                                               APP000050
                                                                            (800.367.3376)
                                www.aldersonreporting.com
Lucas Asher Vol. I                                                                  11/5/2020
  Case 3:20-cv-02910-L Document 196 Filed 11/23/20            Page 52 of 83 PageID 2820
                                                                                     Page 121




  4                  Q.   Has Tower Equity done any business with

  5        Charles Schwab with your venture capital

  6        transactions that you mentioned previously?

  7                  A.   I don't recall.

  8                  Q.   Have any of the other defendants, to your

  9        knowledge, ever done any business with

 10        Charles Schwab or had any accounts with

 11        Charles Schwab in the last three years?

 12                  A.   I don't recall.




 16                  A.   I believe they handled an IPO for something

 17       we had an interest with, and I do recall them

18        e-mailing us and saying that they had securities

19        that were ours via an IPO that occurred.                 That's the

20         full extent of what I know.

21                   Q.   What was the IPO?

22                   A.   I don't recall.




                                    www. trustpoint. one                      800.FOR.DEPO
  Trustpoint.One Alderson
                                  www.aldersonreporting.com
                                                                           APP000051
                                                                               (800.367.3376)
Lucas Asher Vol. I                                                                   11/5/2020
   Case  3:20-cv-02910-L Document 196 Filed 11/23/20          Page 53 of 83 PageID 2821
                                                                                     Page 136


  1                    BY MR. CRAWFORD:

  2              Q.    Mr. Asher, in the year 2019, did you

  3       receive any compensation, income, or other moneys

  4       f rorn TMTE?

  5              A.    I believe I did.

  6              Q.    Do you know how much?

  7              A.    I don't.

  8              Q.    A million dollars?

  9              A.    I don't know how much.

 10              Q.    You have no idea, as you sit here tod?y,

 11       how much you received last year from TMTE?                   Is that

 12       your testimony?

 13              A.    I don't recall how much.

 14              Q.    Do you have a rough approximation?

 15              A.    I don't recall how much at this time before

 16       you today.

 17              Q.    Okay.   And in 2019, did you receive any

 18       compensation, income, or moneys from Chase Metals?

 19              A.    I don't recall.

 20              Q.    Sarne question for Barrick Capital?

 21              A.    I don't recall, and if I can in good faith

 22       tell you why is because I didn't manage the bank

 23       accounts, so I don't even believe I was on those

 24       accounts as a signer.

 25              Q.    Which bank accounts are you talking about?

                                    www. trustpoint. one                         800.FOR.DEPO
  Trustpoint.One Alderson.                                                  APP000052
                                                                               (800.367.3376)
                                  www.aldersonreporting.com
Lucas Asher Vol. I                                                                  11/5/2020
  Case 3:20-cv-02910-L Document 196 Filed 11/23/20            Page 54 of 83 PageID 2822
                                                                                     Page 137


  1                  A.   The aforementioned corporations you

  2        referenced.

  3                  Q.   You've never been a signatory on any bank

  4        account for TMTE?        Is that your testimony?

  5                  A.   I don't recall that I ever have.

  6                  Q.   Have you ever been a signatory on any bank

  7        account anywhere in the world for Chase Metals?

  8                  A.   I don't recall that I have either.

  9                  Q.   Have you ever been a signatory on any bank

 10        account anywhere in the world for Barrick Capital?

 11                  A.   I don't believe I have.

 12                  Q.   Same question for Tower Equity.

 13                  A.   I don't believe that I have.

 14                  Q.   Did you receive any income, compensation,

 15        or moneys in 2019 from Tower Equity?

 16                  A.   I believe that I did.

 17                  Q.   How much did you receive?

 18                  A.   I don't recall.




                                    www. trustpoint. one                      800.FOR.DEPO
  Trustpoint.One Alderson.                                                 APP000053
                                  www.aldersonreporting.com                    (800.367.3376)
Lucas Asher Vol. I                                                                   11/5/2020
   Case  3:20-cv-02910-L Document 196 Filed 11/23/20          Page 55 of 83 PageID 2823
                                                                                     Page 138




 23                Q.    Did you file a tax return for 2018?

 24                A.    I believe that I did.

 25                Q.    And do you remember the amount of your

                                    www. trustpoint. one                        800.FOR.DEPO
  Trustpoint.One   Alderson,                                                APP000054
                                                                               (800.367.3376)
                                  www.aldersonreporting.com
Lucas Asher Vol. I                                                                   11/5/2020
  Case 3:20-cv-02910-L Document 196 Filed 11/23/20             Page 56 of 83 PageID 2824
                                                                                       Page 139


  1        gross income in 2018?

  2                  A.   I do not file my own returns, and I hired

  3        and relied on people to do that for me.

  4                  Q.   Did you sign your federal tax return?

  5                  A.   I believe that I did.

  6                  Q.   And so you didn't look at your tax return

  7        before you signed it?          Is that your testimony under

  8        oath?

  9                  A.   I don't recall what the amount was.

 10                  Q.   That wasn't my question.

 11                       Did you read your tax return in 2018 before

 12        you signed it?

 13                  A.   I presume that I read it.

 14                  Q.   Where is that tax return?

 15                  A.   I don't know.

 16                  Q.   You have no idea?

 17                  A.   I don't know.     It could have been at my

 18        office, or it could have been at my accountant's

19        office.         As I'm before you today, I don't know.

20                   Q.   And your accountant for 2018 was who?

21                   A.   I don't recall.

22                   Q.   Have you ever executed a financial

23        statement in the past three years?

24                   A.   Could you please define "financial

25        statement"?

                                     www. trustpoint. one                       800.FOR.DEPO
  Trustpoint.One   Alderson,                                                 APP000055
                                   www.aldersonreporting.com                     (800.367.3376)
Lucas Asher Vol. I                                                                  1115/2020
   Case  3:20-cv-02910-L Document 196 Filed 11/23/20          Page 57 of 83 PageID 2825
                                                                                     Page 140


  1                Q.    A statement under oath that attests to your

  2       financial condition.

  3                A.    I don't recall.




                                    www. trustpoint. one                       800.FOR.DEPO
  Trustpoint.One   Alderson,                                               APP000056
                                                                              (800.367.3376)
                                  www.aldersonreporting.com
Lucas Asher Vol. I                                                                 11/5/2020
  Case   3:20-cv-02910-L Document 196 Filed 11/23/20        Page 58 of 83 PageID 2826
                                                                                   Page 142


  1              Q.   Okay.   What phone numbers have you used

  2       since 2017?

  3              A.    I don't know.

  4              Q.   What was the cell phone number on the cell

  5       phone that you lost recently?

  6              A.    I don't recall.

  7              Q.   What's -- what's your current cell phone

  8       number?

  9              A.    I don't know.




                                  www. trustpoint. one                        800.FOR.DEPO
  Trustpoint.One Alderson                                                 APP000057
                                                                             (800.367.3376)
                                www.aldersonreporting.com
Lucas Asher Vol. I                                                                   11/5/2020
   Case 3:20-cv-02910-L Document 196 Filed 11/23/20            Page 59 of 83 PageID 2827
                                                                                      Page 150




  8                  Q.   Okay.   And you mentioned salespeople who

  9        worked for Tower Equity.

 10                       Who were the salespeople that worked tor

 11        Tower Equity?

 12                  A.   I don't recall.

 13                  Q.   Were any of the salespeople who worked for

 14        Tower Equity also salespeople for TMTE?

 15                  A.   I don't recall at this time.

 16                  Q.   You don't know one way or the other?

 17                  A.   I don't recall at the time I'm before you

 18        today.




                                     www. trustpoint. one                       800.FOR.DEPO
  Trustpoint.One Alderson,                                                  APP000058
                                                                               (800.367.3376)
                                   www.aldersonreporting.com
Lucas Asher Vol. I                                                                    11/5/2020
   Case  3:20-cv-02910-L Document 196 Filed 11/23/20           Page 60 of 83 PageID 2828
                                                                                      Page 154


  1                A.     I believe it was made this year.

  2                Q.     How much was invested?

  3                A.     I don't recall.

  4                Q.    A million dollars?

  5                A.     I don't recall at the time I'm before you

  6       today.

  7                Q.    And you're saying it was invested in this

  8       year.         Was it invested in the last three months?

  9                A.     I don't recall the specific time frame.




                                     www. trustpoint. one                        800.FOR.DEPO
  Trustpoint.One   Alderson,                                                 APP000059
                                                                                (800.367.3376)
                                   www.aldersonreporting.com
           Case 3:20-cv-02910-L Document 196 Filed 11/23/20                    Page 61 of 83 PageID 2829

Kelly Crawford

From:                             Arnold Spencer <arnoldspencer75225@gmail.com>
Sent:                             Friday, November 20, 2020 6:26 PM
To:                               Kelly Crawford
Subject:                          Explanation regarding 9/29/2020 Wire Transactions out of Bank of America Account in
                                  name of USA Accounts, Inc.
Attachments:                      USA ACCOUNTS INC..pdf; Aug Stock purchase agreement page 1 .pdf; Aug Stock
                                  purchase agreement page 2.pdf; Written consent of the sole shareholder.pdf; Talent
                                  Writers lnvoice.pdf; The voice inc invoice.pdf; PastedGraphic-2.tiff



Kelly-

You asked me to investigate certain wire transactions initiated by Lucas Asher on September 29, 2020 out of a Bank of
America account in name of USA Accounts, Inc. You were concerned that Mr. Asher may have violated the terms of the
Statutory Restraining Orders by wiring these funds after he had received notice of the restraining order.

With the benefit of some research, it does not appear that these transactions violated the Court order because these
funds did not belong to Lucas Asher or any of the other named defendants and these funds were not under the control
of Lucas Asher or any of the named defendants.

I believe that Mr. Asher testified in his asset deposition earlier this month that he had from time to time set up
corporate entities for other entrepreneurs. USA Accounts, Inc. was one such company. Mr. Asher set up USA Accounts,
Inc. as a Delaware corporation on August 17 2020. Shortly thereafter, on August 25, 2020, Mr. Asher transferred the
corporation to TPH Boss, Inc., a company owned and controlled by Athena Hunter. Ms. Hunter is not associated with
any of the corporate Defendants in this case, and did not receive any funds from any of the Defendants in this
case. TPH, Inc. appointed Mr. Asher as an agent authorized to make transfers out of the USA Accounts, Inc bank account
during the transition period. I have not seen the USA Accounts, Inc. bank account statements other than the pages you
forwarded to me, but filling in the blanks, I assume in excess of $550,000 was deposited into the TPB account after
August 25th, such funds belonging to TPH Boss and Athena Hunter. Unrelated to, but at approximately the same time
as, the entry of the Order in this case, USA Accounts, Inc. received several invoices. Mr Asher was instructed as an agent
of USA Accounts, Inc. to transfer funds out of the USA Accounts, Inc. to pay these invoices.

I am attaching relevant documents in support of the transactions described above. Please contact me if you have any
questions. Please let me know if this addresses your concerns or if you intend to go forward with a Motion to Show
Cause. Mr. Asher continues to offer to cooperate with the Receiver consistent with the Court's Order.



Arnold




Managing Partner




Arnold A. Spencer
Managing Partner
                                                            1
                                                                                                  APP000060
Case 3:20-cv-02910-L Document 196 Filed 11/23/20     Page 62 of 83 PageID 2830




                             Apostille
                (Convention de La Haye du 5 Octobre 1961)



   1.   Country: United States of America


        This public document:
   2.   has been signed by Jeffrey W. Bullock


   3.   acting in the capacity of Secretary Of State Of Delaware


   4.   bears the seal/stamp of Office Of Secretary Of State


                                Certified


   5.   at Dover, Delaware


   6.   seventeenth day of August, A.D. 2020


   7.   by Secretary of State, Delaware Department of State


   8.   No.203478624


   9.                                              10.   Signature:




                                                                      APP000061
Case 3:20-cv-02910-L Document 196 Filed 11/23/20                            Page 63 of 83 PageID 2831



                                            Delaware                                              Page 1

                                                        The First State



              I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF

     DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT

     COPY OF THE CERTIFICATE OF INCORPORATION OF "USA ACCOUNTS,

     INC", FILED IN THIS OFFICE ON THE SEVENTEENTH DAY OF AUGUST,

     A.D. 2020, AT 7:59 O'CLOCK A.M.




3455097 8100                                                                     Authentication: 203478689
SR# 20206769404                                                                              Date: 08-17-20
You may verify this certificate online at corp.delaware.gov/authver.shtml



                                                                                           APP000062
             Case 3:20-cv-02910-L Document 196 Filed 11/23/20                            Page 64 of 83 PageID 2832



                                            STATE o/DELAWARE
                                       CERTIFICATE of INCORPORATION
                                              USA Accounts, Inc.

             First:              The name of the corporation is USA Accounts, Inc.

             Second:             Its registered office in the state of Delaware is located at 112
                                 Capitol Trail Suite A, Newark, New Castle, DE, 19711. The registered
                                 agent thereof is SOCIAL ENTERPRISES LLC.

             Third:              The purpose of the corporation is to engage in any lawful act or
                                 activity for which corporations may be organized under the
                                 General Corporation Law of Delaware,

             Fourth:             The total authorized capital stock of this corporation shall consist of one thousand
                                 (1000) shares of common stock, all of which shares will be with no par value.

             Fifth:              This corporation reserves the right to amend, alter, change or
                                 repeal any provision contained in this certificate of Incorporation,
                                 in the manner now or hereafter prescribed by statute, and all rights
                                 or powers conferred upon stockholders and directors herein are
                                 granted subject to this reservation.

             Sixth:              Lucas Asher is the Incorporator at 8383 Wilshire Blvd, 742 Beverly Hills,
                                 CA 90211 United States.




             I, THE UNDERSIGNED incorporator named herein, for the purpose of forming a corporation to do
             business within and without the State of Delaware, and in pursuance of and under the laws of the State
             of Delaware, do make and file this Certificate of Incorporation, hereby declaring and certifying that the
             facts herein stated are true, and accordingly, I have herein to set my hand and seal this 17th Day of
             August, 2020.




                                                              Lucas Asher
                                                  (Incorporator of USA Accounts, Inc.)



          State of Delaware
          Sec1ttary of State
       Dlrlslon of Corporations
    Dellnred 07:59 AM 08/1712020
     FILED 07:59 AM 08/17n020
SR 20206769404 • Fiie Number 3455097

                                                                                                            APP000063
    Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                                                                                                                                                                                                                                                                       Page 65 of 83 PageID 2833



    State of Delaware
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ·,:

                                                                                      STOCK PURCHASE .AGREEMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                       l       I



    This Stock Purchase Agreement (this "Agreement") is made                                                                                                                                                                                                            thi~ 25 day of August, 2020, betw~e'n USA
    ACCOUNTS, INC, located at 112 Capitol Trail suite a,                                                                                                                                                               Newa~k,                                                                            DE 19711 (the "Seller") arid. TPH BOSS
    INC, located at 1201 ORANGE ST STE 600 ONE COMMERCE CENTER, WILMINGTON, DE 19801 (the
    "Purchaser"). The parties agree to the following: ,                                                                                                                                                                                          .                                                              ,                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
            I. Shares. The Seller is the owner of one thousand. (1000) ·shares of pla.~s. Common Stock Stock· (the ··
            "Stock") of USA ACCOUNTS, INC. (the ''.Company"), a Del~ware                                                                                                                                                                                                                                                 Corpora~io;~j'!(                                                                                                                                                 '
                                                                                                                                                                                         I                                                                 ',       ,.                      '         '                                                                    '1('.'J'j'tJ(:                                                                    ,,   J                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          11




                                                                                                                                                                                                  thou~and                                                                                                                                                                                  to Pu'rc,h~ser for ,$1'. 00 per,                                                      1

            II. Purchase and Sale. Seller agrees to sell one                                                                                                                                                                                                                                (1000) shares
                          ~                                  !   +                        '                                                                    •         •               >   '                                                   • '                •               '       '                                          '                                                                                       '                         •            •       J

            share, for a total price of $1,000.00 dollars. Seller shall. deliver to Purchaser stock certificates
                       '                                                                                                                                                                                                •I                                                                                                                                                      '                                                  '                 •                        (



            representing this stock.                                                                                                                                                                                                                                                                                                                                                                                               .;:
                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                             ·""
            Ill. Delivery. Seller agrees to deliver the stoqk certificates.oiJ ..A,ugusp5th, 2020;
                                                                             '   1,                                •                                                         •   '           '     ,                        '           •        '                              )               .!         ·/,               ••                '           ;                ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                         i'
                                                                                                                                                                                                                                                                                                 I




            IV, Seller's Representations. Seller represents that:                      .·· .·• , .'.· ·              ·: ;
       •'       (:''I I            I' ':; '   •       '         :' "' ' ~ :·. ,· \. •' 'i ':.:r'l ( J.'; .'/I.· I ·.                                                                                                                                                                                                 i                                             '            ,'              •                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ,/,"

                ,<            1f~: The Company is in good standing under the laws of the State of Delaware.
                                                •                                                                                                                        '1,         .                 '                                <1: .'                                                  ·.. ·,              '1 •. ,                            '                        .'',                         .:,           '



                                  2. The Seller is the record owner ofthe,'stOck.             "·                                                                                                                                    ' , ."                                                                                                                                                                                                                                                      ',;
                                        ,,'I'                    '       .               /1: ·,;-: •', , '."'' ·,  ' ,. ·  •'            ,             '                     i ·'','     :.::              .           '·               ,              '
                                                                                                                                                                                                                                                                0




                                  3.: The stock is free and clear of all security interests, liens, encumbrances, equities, or other                                                                                                                                                            11
                                      charges:
                                       I                 '   '             ' \ '       ' '                                                                                                                                                                                                       ' '                              ',                       ,                    '


                                   '                                                                                             '                                       '"                        'I''                                              ''                                         \.'                 ''


                                  4> There are no other claims or r~strictions on the St9ck. :c:. >,.
                                                                     ,                                                                                     '       ,•.                                                      I                                           J''                           ,.    I                '!
                                                                                                                                                                                                                                                                                                                                                                                    I'
                                                                                                                                                                                                                                                                                                                                                                                    ';              ',


                                  5. Th~re is no act or omissiOn that wo~ld gi,ve ·ri~e ~b·Jny ~:;~im for, ~o~missi~n, fees, or other
                                                payment.in· relati6,ri to the tran~ay~iori.',.                                                                                                                                                                                                             ·.i :;·.;(
      . '·;,I
         '    "                                                                                                                                                                                                                                                                                      , .. \ .. 'ii


                                  6; seller: does not
                                                                         .
                                                                                                       n~ed approval from' any officer of the,por~oration to sell the shares.                '·.                                    '                                       \                        I,'



         , v.1Expenses. The parties. are responsible for tr~.ir own, fe~~ •. i,ncl~ding,:·i~gal counsel, accountants,
        · and other agerits incurred, pursuar:if to· this Agr~emeflt. regardless of y..rhether this Agreement is
                   \          .                     '            '       '            ~                                                       '                                                                                             ,"                                      '                                                                                  '                    )

,                execu.ted.                                                                                                                                                                                            · :... ':: '                                                                                      ·                                             ·            i

            '                 .                                                                                                                        ',i                               ''                ,' ·;                        !:''.'                          '                        ',,,I                       ,                                                                                                                                            ,

                 VI. Indemnification. The Purchaser a~d, ~eller agree· to indemnify and .hold harmless the other from
                 any claim, damag~, liability, :l~ss, expi:{iise, ·arisi~g ou~ their failure to perform the obligations set forth
                                                                                                                                                                                                               0




                  in t'his agreement.                                                         ·             ·                   ··                             ··                                                               ·                               ·•·.· · ·, ·                                                                                               ··                                                                            ·
                                                                                                                                                                                                                                                                                        \:j                                                                                                                   ',•·'


                              11            '           '1                                '

                  VII~             Miscellaneous                                                                                                                                                                                                                                                           .. ,
                                                                                                      , '   .1 ;       '                                                                                           '                                       ,, :                 ~       '                                ' J '                     '           '            '           '           J                              I       '


                                       1. Dispute Resolution. Any dispute,' arising' out ,of or' relate~ t~'· thjs I Agreement that the
                                          Purchaser and Seller are· unable to•resolve by thems~lves ~hall be settled by arbitration in the
                                                                                 '                .                                               '            ''                            .i                                                                             '                              '.                     ',       1                               1i
                                                                                                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                                                                                                            '            '            '•

                                                                                                                                                                                                                                                                                                                                                                                •'11    ''
                                                                                                                                                                                                                                                                                                                                                                                        ,:•I
                                                                                                                                                                                                                                                                                                                                                                                    .i,
                                                                                                                                     \       :,       '(
                                                                                                                                                                                                                       ' ' 1"'·'1/                                                          !
                                                                                                                                                                                                                                                                                                 ii
                                                                                                                                                                                                                                                                                                     ,I'
                                                                                                                                                                                                                                                                                                                    il                                                                                                                                                                    1/2
                                                                                                                                                                                                                                                                                                           "I
                                                                                                                                                                                                                                                                                                                                                                                                                                                    APP000064
       Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                                                                                                                 Page 66 of 83 PageID 2834



                                            St~te of D~l~ware in acco~dance with the rul.es of the American Arbitration Association. The
                                            wntten dec1s1on of the arb1trator(s), as applicable, shall. be final imd binding. Judgment on a
                                            monetary award or enforcement of injunctive or specific. performance relief granted by the
                                            arbitrator(s) may be entered in any court havi,ng jurisdiction o:v.er the rj1att'er. , ·

                            2. Binding Effect. This Agreement shall be binding upon and inure t~ the· benefit of the
                               Purchaser an.d Seller and their respective legal, representatives, heirs administrators·
                               executors, successors and permitted assigns. ' · · ·. ·· . ' . ·.· . ' ; . ·., · ' . ·· .'
                                                                                                                                                                       '.         )1,,


                            3. Severability. If any provision ofthis Agreement' is held t.o be invalid, ille~al or unen'forceable·
I'
                               in whole or in part, the remaining provisions sh.~11 not~ b.1:1 affected and shall continue to be
                               valid, legal and enforceable as though the invalid, illegal or unenforceable parts had not' bee·n
                               included in this Agreement.              ·

                             4. Governing L.aw. . The terms of this Agreeme'n(shall be governed by .and construed· in
                                             accordance w.ith the laws of the State of Delaware,. n?tincludirig Its conflicts of law provisions.
                                                                                      I                              I           ,                       '                              1



                             5. Headings. The section headings .herein. are for reference purposes bnly and shall not
                                              otherwise affect the meaning, construction or interpretation of ~ny•pr()vision in                                                                                                                                 t~is Agreement.
                                                                                                                                                                                                                                .'                              '/,

                                 6. Entire' Agreement. This Agreement contains the entire understariC:lir:tg betw~~n ·the parties
                                     and supersedes and cancels all prior.agreerr)ents, whether .oral or,w~i~en, 'A'.ith ,re~p~ct to such '
                                   !:.subject matter.          . , ,. . .                    ·                    · / '·
                            ,;    T       _.·,,    I,                                             '                          ,                                   .•'                             ,                 ,'       ·.:..                     \!,·{,·,,';;·j)   '1,.



                   ,: ,;,·7~·                .Amendment. This Agreement may be amended· or modified ·ohly by a Written.agreement
           I       1      ~/'         '     , signed by both parties. '  ·    · . · ··    .· · ·; ' · ·       ·',.'(:: · . ·.
          I•           /.        , ',t                                  ,                                                                                                                              ·-.....      I   '




     ,,' ·: ·,'.   .'i,          '8.' Notice~.           Any notice or other cohimunic~tio~ give~. o,r made to any 'J,,arty under this
                                          .. Agree,rrient shall be in writing and delivered by hand, sent by ·cwerrii~ht couri~r service or sent
         "\';
                                             by certified or registered mail, return receipt reciue:>ted.; to t~!f . address in Exhibit 1 or to
         /l ',                               another address as that party may subsequently designate 'by i:iotice and shall be deemed
                                             given on the date of delivery.                    · .i                                          <                                              · ., '                                           :.
                                                         I
                                                                             1
                                                                                 •                    I   ' •            '           :     •,,
                                                                                                                                           1
                                                                                                                                                             I
                                                                                                                                                                 1
                                                                                                                                                                        ' ''
                                                                                                                                                                         1
                                                                                                                                                                                    '                       ' '.   ~I I '       ' '• ,   '        ,


                                  9. Waiver. .No party shall be dee~ed to ~av~ waived ,any provisip~ of this Agreement or the
                                     exercise of, any rights held under this Agreementuhless su~h wailt,er is made expressly and in
                                     writin_g·; W~iver of a breach or violation. of an~ pr~visi~~ of1this 'Agreement shall not constitute
                                     a waiver of any other subsequent breach or v1olat1on.·                 ' ,'
                                                                    '                •,,'(,                     ......               i,,             ;                            ;1',                                  •'


               IN wlTNESS WHEREOF, this Agreement has been e~ecuted and ~elivered as of the date first written
                                                   r'         ,1                                                 i                               '                                           \        :·


               above.<.                                 ,,.



                                                                                                                                                                                 , . : · TPH BOSS INC
                                                                                                                                                                                            Purchaser Full Name

                                                                                                                                                                                                       '/''
                                                                                                                                                                                                            ''


                                                                                          '   '
                                                                                                                                                                                                           "                '
                                                                                                                                                                                        US.A.ACCOUNTS, INC
               -.t..IZ.!=:::.~:..:::::.:.~r::-~-~___....__-=ZS-='_- ZOC?O
                                                                                                                                                                                                     Seller Full Name
                                                                                                                                                                                                      ,, '
                                                                                                                                                                                                                                '''I


                                                                                                                                                                            ',   .. ·' '•            '.i
                                                             ~I ,
                                                                                                                                                                                 •,'t                                        ,1,.·'
                                                        ,,' t
                                                                                                                                                                                                                                                                               2/2

                                                                                                                                                                                                                                                              APP000065
          Case 3:20-cv-02910-L Document 196 Filed 11/23/20                     Page 67 of 83 PageID 2835


                                                WRITTEN CONSENT OF
                                              THE SOLE SHAREHOLDER OF
                                                 USA ACCOUNTS, INC.

                                                   Dated: August 25th, 2020

               The undersigned, being the sole shareholder ("Shareholder") of USA Accounts, Inc. a Delaware
       corporation ("Company"), does hereby take the following actions and consent to and approve the
       adoption of the following resolutions (these "Resolutions") with the same force and effect as though
       adopted at duly convened and held meetings of the sole. shareholder:

             WHEREAS, the Shareholder desires to appoint Lucas Asher ("Agent") as a duly authorized agent of
      the Company for the following limited purposes:

                        - In order to increase operational efficiency of the Company, the Company authorizes agent
      to _access funds in Company's operating account ("Account") .for the sole purpose of paying third party
      invoices, provided that, such invoices are (i) in. writing, (ii) first received, reviewed, and approved by the
      Shareholder or its designee or a duly appointed executive, officer, or manager of Company, and (iii) are for
      business expenses of the Company (collectively, the foregoing is the "Scope of Authority");

             WHEREAS, the Scope of Authority is expressly limited as set forth above, and the Agent shall not
      have any additional authority or control unless otherwise vested by written consent of the Shareholder;

               WHEREAS, the Agent shall not: (i) control the Account; or (ii) access funds in the Account for any
       purpose other than expressly authorized hereinby the Scope of Authority or by subsequent written consent
       of the Shareholder expanding the Scope of Authority;

                 WHEREAS, the Agent's term of agency shall begin at 12:00 a.m. on August 25, 2020 and expire at
      .. 11:59 p.m. on :Qecember 31, 2020 unless earlier tenninated by written consent of the Shareholder, which
         termination shall be in the Shareholder's sole discretion;

·.:            NOW, THEREFORE, BE IT RESOLVED, that, as of the date hereof, Agent is hereby appointed as
       a duly authorized agent of the Company, effective only from 12:00 a.m. on August 25, 2020 until 11:59 p.m.
       on December 31, 2020, unless earlier tenninated by written consent of the Shareholder in the Shareholder's
       sole discretion, and only for the limited purposes set forth above in the Scope of Authority, and subject to
       the limitations as set forth above;

                RESOLVED FURTHER, that all documents, agreements and instruments previously executed and
        delivered, and any and all .actions previously taken by any officer, employee or agent of the Company in
        connection with or related to the matters set forth in, or reasonably contemplated or implied by, the
        foregoing resolutions be, and each of them hereby is, adopted, ratified, confirmed and approved in all
        respects and for all purp~ses as the acts and deeds of the Companies.
                                '
               ,      ·r        ,   !'   ;'   ,'
                IN WITNESS WijEREOF, the undersigned has executed this Written Consent as of the date first set
        forth above.




                                                                                                  APP000066
Case 3:20-cv-02910-L Document 196 Filed 11/23/20               Page 68 of 83 PageID 2836




     INVOICE NO.       20888915
     DATE ISSUED       August 29 2020




     SOLD TO           USA Marketing. Inc.
     ADDRESS           Century Plaza lowers 2029 Century Park EastSuite #400NLos



     TERMS
                       Angeles California 90067

                       Payable on receipt
                                                                                       -
     ITEM / SERVICES                 QTY               PRICE          TOTAL

     SEO SERVICES                    1            $ 90.000         $ 90,000
                                                   '
     CPM marketing ads               1            $210,000         $210.000




                            TOTAL SERVICES & MEDIA CHARGES          $ 300.000




                                         TOTAL PAYABLE AMOUNT       $300,000




                                                                                   APP000067
      Case 3:20-cv-02910-L Document 196 Filed 11/23/20   Page 69 of 83 PageID 2837

                                                                                       INVOICE
                                                                                     INV0048
The Voice inc
                                                                                         DATE
                                                                                  09/20/2020

                                                                                         DUE
                                                                                   On Receipt

                                                                                 BALANCE DUE
                                                                             USO $250,000.00




BILL TO

USA Accounts Inc
(888) 725-7967



DESCRIPTION                                                       RATE     QTY       AMOUNT


Commission                                                 $250,000.00       1 $250,000.00

                                                         TOTAL                   $250,000.00

                                                         BALANCE DUE     USO $250,000.00




                                                                          APP000068
  Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                    Page 70 of 83 PageID 2838


                                         ·Delaware                                                           Page 1

                                                         The First State



              I,   JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF

     DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT

     COPY OF THE CERTIFICATE OF INCORPORATION OF "USA ACCOUNTS,

     INC", FILED IN THIS OFFICE ON THE SEVENTEENTH DAY OF AUGUST,

     A.D. 2020, AT 7:59 O'CLOCK A.M.




3455097 8100                                                                                Authentication: 2034 78689
SR# 20206769404                                                         r-111!~~~--                    Date: 08-17-20
                                                                           EXHIBIT
You may verify this certificate online at corp.delawa e.gov/authver.s   i.

                                                                        :Pl
                                                                        .D
                                                                        lli
                                                                              -1'
                                                                              &   -     I
                                                                                                    APP000069
               Case 3:20-cv-02910-L Document 196 Filed 11/23/20                        Page 71 of 83 PageID 2839

                                                      '   '
                                            STATE o/DELAWARE
                                       CERTIFICATE of INCORPORATION
                                              USA Accounts, Inc.

             First:              The name of the corporation is USA Accounts, Inc.

             Second:             Its registered office in the state of Delaware is located at 112
                                 Capitol Trail Suite A, Newark, New Castle, DE, 19711. The registered
                                 agent thereof is SOCIAL ENTERPRISES LLC.

             Third:              The purpose of the corporation is to engage in any lawful act or
                                 activity for which corporations may be organized under the
                                 General Corporation Law of Delaware,

             Fourth:             The total authorized capital stock of this corporation shall consist of one thousand
                                 (1000) shares of common stock, all of which shares will be with no par value.

             Fifth:              This corporation reserves the right to amend, alter, change or
                                 repeal any provision contained in this certificate of Incorporation,
                                 in the manner now or hereafter prescribed by statute, and all rights
                                 or powers conferred upon stockholders and directors herein are
                                 granted subject to this reservation.

             Sixth:              Lucas Asher is the Incorporator at 8383 Wilshire Blvd, 742 Beverly Hills,
                                 CA 90211 United States.




             I, THE UNDERSIGNED incorporator named herein, for the purpose of forming a corporation to do
             business within and without the State of Delaware, and in pursuance of and under the laws of the State
             of Delaware, do make and file this Certificate of Incorporation, hereby declaring and certifying that the
             facts herein stated are true, and accordingly, I have herein to set my hand and seal this 17th Day of
             August, 2020.




                                                              Lucas Asher
                                                  (lncorporator of USA Accounts, Inc.)




          State of Delaware
          Secretary of State
       Division of Corporations
    Delivered 07:59 AM 08/17/2020
     FILED 07:59 AM 08/17/2020
SR 20206769404 - File Number 3455097
                                                                                                           APP000070
                                  Case 3:20-cv-02910-L Document 196 Filed 11/23/20            Page 72 of 83 PageID 2840




                                                   INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE


                                                 USA ACCOUNTS, INC.
                                         The Corporation is authorized to issue 1,000 Common Shares -- No Par Value



            ,.- ,-
            tabbies"




                       ~
                  . . . ::c
                       ~~

                                                          CERTIFICATES
APP000071




                              I
                              I
                                         SECRETARY-TREASURER                                                          PRESIDENT

                                                                                                                                  I
                                                                                                                                  1
           Case 3:20-cv-02910-L Document 196 Filed 11/23/20   Page 73 of 83 PageID 2841


UJ
va     .
qs

fa.i




IJJM




                                                                           APP000072
    Case 3:20-cv-02910-L Document 196 Filed 11/23/20   Page 74 of 83 PageID 2842


(




                            TRANSFER LEDGER




                                         EXHIBIT


                                    I     '<                        APP000073
                                                                                                                          ---      --      --
                        Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                             Page 75 of 83 PageID 2843
                                                                                                  TIME      CERTIFICATES ISSUED
                          NAME OF CERTIFICATE                                                                                                        FROM WHOM TRANSFERRED
                                                                  PLACE OF RESIDENCE           ! BECAME
                               HOLDER                                                                       CERTIF.           NO.                   (If Oriqinal Issue Enter As Such)
                                                                                               I OWNER
                                                                                                             ~JOS.          SHARES'
         ;1                                                                                    j -                                                                                                         --        l-   -




                    I
            I
            I                                                                                  Ii
A
         'I                                                                                    11
         I
            jl                                                                                 I
                                                            ii
                                                                                               I
         :!
        .:.
        ,I
        !i
        11                                                                                     I
B       !i                                                                                     11                                                                                                                II
        11                                                                                     11
        'I
        II                                                                                         I
                                                                                                                ---- ----t-- ----- ------ --- - -
                                                                                                                     --   ------------          -




        i!
c       I'
                                                                                                                                                                                                                     I
                I
        !

                                                                                                                                                                                                                     I

                                                -   --     11

                                                         --11--
                                                           11




                                                                                                                                                                                                                          •
        :
                I
        I
D       :1
                I
                                                                                           !
                                                                                           I,
          I                                                                                  I
        I,                                                                                 :I
                                                                                           Ii
                                                                                                                                                                                                                JI

                                                                                                                                                                                                -- _I'_                       -- .
                                                                                                                                                                                            -- --1)----
                                                                                                                                                                                                                II
E                                                                                                                                                                                                               If
    I
            I
                                                                                                                                                                                                                If



                                                                                                                                                                          __
                                                                                                                                                               - - - - - -- ___ - -      __- __ -_--_-_-
                                                                                                                                                                                  _-_ -_-_-           _-         ·---- - - -
            '
    !1
            '
    11
F   ,I
      I
    1!
    '1

         J
                                                                                           I
    11
    1:---
    i:
    ,I
                                                                                               I

    1:                                                                                     11

G
    I'
    "I!
    I
                                                                                       ----1f--        --
                                                                                                                                                              ----   ------------- ---- -- - -- C--
                                                                                                                                                                                                     -tJJ
    j,
    1:
    ·I
    Ii


                                                                                                                                             APP000074
        '"If the certificates arc issued by a Limited Liability Company, read as 1111its, membership i11terests or member interests, as the case may be.
                                   Case 3:20-cv-02910-L Document 196 Filed 11/23/20       Page 76 of 83 PageID 2844
                                                                           CERTIFICATES SURRENDERED
                                 AMOUNT                    DATE OF                                                                NUMBER OF                 VALUE OF
                                  PAID                    TRANSFER                                                               SHARES' HELD             TRANSFER TAX
                                                                             TO WHOM TRANSFERRED          CERTIF.     NO.
                                 THERON                  OF SHARES'                                                                (Balance)             STAMPED AFFIXED
                                                                                                           NOS.     SHARES'




                       j_
                   !
                   '




                                                                                                                                          -----   ---




                   •




               '

               i



                     .. ·-·---·---~::::.=..=:.Hr------·~--·--=-::.:=c=-:
--··--..- - · ·..··ti_                                                                             ....                                   ~==-=----::-




------ ··--            -------             ----    ...              .. .:.                                               ·-···




c                      ,=.-.. -=-==:::.::::::.   - -------




                                                                                                                                         APP000075
                                               Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                                  Page 77 of 83 PageID 2845
                                                   Census
     Company Code: 132R                                     Page No: 1                                        TriN:ct>
     Company Name: First American Estate & Trust                                                              Run Date: 10/06/2020 05:12:54 PM




                                                                                                                                                                                                                 APP000076
     As Of Date= 10/06/2020

     PF Client                                                                                                                                                      Business Title
     9WKO                                                                                                                                                           Sales Associate
     9WKO                                                   First American   Estate & Trust
     9WKO                                          132R     First American   Estate & Trust                                                                         Sales Associate
     9WKO                                          132R     First American   Estate & Trust   00002590438                                                           Sates Associate
     9WKO                                          132R     First American   Estate & Trust   00002620352                                                           Administrative Assistant
     9WKO                                          132R     First American   Estate & Trust   00002259559                                                           Silver
     9WKO                                          132R     First American   Estate & Trust   00002496898                                                           Junior Recruiter
     9WKO                                          132R     First American   Estate & Trust   00002579087                                                           Sales Associate
     9WKO                                          132R     First American   Estate & Trust   00002579095                                                           Sales Associate
10   9WKO                                          132R     First American   Estate & Trust   00002485324                                                           Bronze
11   9WKO                                          132R     First American Estate & Trust     00002081005     1                                                     Administrative Assistant
12   9WKO                                          132R     First American Estate & Trust     00002579099                                                           Sales Associate
13   9WKO                                          132R     First American Estate & Trust     00002294034                                                           Gold
14   9WKO                                          132R     First American Estate & Trust     00002081014
15   9WKO                                          132R     First American Estate & Trust     00002492937                                                           Bronze
16   9WKO                                          132R     First American Estate & Trust     00002590485                                                           Sales Associate
17   9WKO                                          132R     First American Estate & Trust     00002579106                                                           Sales Associate
18   9WKO                                          132R     First American Estate & Trust     00002503132                                                           Bronze
19   9WKO                                          132R     First American Estate & Trust     00002560740                                                           Bronze
20   9WKO                                          132R     First American Estate & Trust     00002325925                                                           Bronze
21   9WKO                                          132R     First American Estate & Trust     00002261820                                                           Recruitine: Assistant
22   9WKO                                          132R     First American Estate & Trust     000024S8998                                                           Bronze
23   9WKO                                          132R     First American Estate & Trust     000024S8917                                                           Bronze
24   9WKO                                          132R     First American Estate & Trust     00002080827                                                           Gold
25   9WKO                                          132R     First American Estate & Trust     00002443094                                                           Securi
26   9WKO                                          132R     First American Estate & Trust     00002262779                                                           Platinum
27   9WKO                                          132R     First American Estate & Trust     00002262787                                                           Platinum
28   9WKO                                          132R     First American Estate & Trust     00002361496                                                           Trusted Advisor
29   9WKO                                          132R     First American Estate & Trust     00002579152                                                           Sales Associate
30   9WKO                                          132R     First American Estate & Trust     00002262252                                                           VP of Sales
                                                                                                                                                                                                 t:
31
32
     9WKO
     9WKO
                                                   132R
                                                   132R
                                                            First American Estate & Trust
                                                            First American Estate & Trust
                                                                                              00002493072
                                                                                              000025791S7
                                                                                                                                                                    Bronze
                                                                                                                                                                    Sales Associate              co
                                                                                                                                                                                                 ~
33   9WKO                                          132R     First American Estate & Trust     00002579161                                                           Sales Associate
34   9WKO                                          132R     First American Estate & Trust     00002308788                                                           Bronze
35   9WKO                                          132R     First American Estate & Trust     00002503027                                                           Bronze
36   9WKO                                          132R     First American Estate & Trust     00002365540                                                           Bronze
37   9WKO                                          132R     First American Estate & Trust     00002361485                                                           Silver
38   9WKO                                          132R     First American Estate & Trust     00002476844                                                           Bronze
39   9WKO                                          132R     First American Estate & Trust     00010006373                                                           Consumer Services Manae:er
40   9WKO                                          132R     First American Estate & Trust     00002579168                                                           Sales Associate                   ,.saiqqm
41   9WKO                                          132R     First American Estate & Trust     00002253978                                                           Marketine: Director
42   9WKO                                          132R     First American Estate & Trust     00010039574                                                           Customer Service
43   9WKO                                          132R     First American Estate & Trust     00002579172                                                           Sales Associate
44   9WKO                                          132R     First American Estate & Trust     00010008497                                                           Director of Marketin
45   9WKO                                          132R     First American Estate & Trust     00002458895                                                           Bronze
46   9WKO                                          132R     First American Estate & Trust     00002590412                                                           Sales Associate
47   9WKO                                          132R     First American Estate & Trust     00002262214                                                           Bronze
48   9WKO                                          132R     First American Estate & Trust     00002579181                                                           Sales Associate
49   9WKO                                          132R     First American Estate & Trust     00002521501                                                           Executive Assistant
50   9WKO                                          132R     First American Estate & Trust     00002194506                                                           Administrative Assistant
51   9WKO                                          132R     First American Estate & Trust     00002261626                                                           Platinum
52   9WKO                                          132R     First American Estate & Trust     00002380077                                                           Bronze
53   9WK0                                          132R     First American Estate & Trust     00002254817                                                           Administrative Assistant
54   9WKO                                          132R     First American Estate & Trust     00010006913                                                           Recruitine: Assistant
55   9WKO                                          132R     First American Estate & Trust     00002325922                                                           Silver
56   9WKO                                          132R     First American Estate & Trust     00002230325                                                           Bronze
57   9WKO                                          132R     First American Estate & Trust     00002262784                                                           Bronze
58   9WKO                                          132R     First American Estate & Trust     00002365499                                                           Silver
59   9WKO                                          132R     First American Estate & Trust     00002525761                                                           Bronze
60   9WKO                                          132R     First American Estate & Trust     00002036686                                                           Bronze
61   9WKO                                          132R     First American Estate & Trust       00002628449                                                         Bronze
62   9WKO                                          132R     First American Estate & Trust       00002261216                                                         Gold
63   9WKO                                          132R     First American Estate & Trust      00001930526                                                          Media Suver
64   9WKO                                          132R     First American Estate & Trust      00002451457                                                          Bronze
65   9WKO                                          132R     First American Estate & Trust       00002579184                                                         Sales Associate
66   9WKO                                          132R     First American Estate & Trust       00002614667                                                         Bronze
67   9WKO                                          132R     First American Estate & Trust       00002476818                                                         Bronze
68   9WKO                                          132R     First American Estate & Trust       00002503106                                                         Bronze
69   9WKO                                          132R     First American Estate & Trust     I 00002458993                                                         Bronze
70   9WKO                                          132R     First American Estate & Trust     I00002579249                                                          Sales Associate
71   9WKO                                          132R     First American Estate & Trust     100002493163    11                                                    Bronze
72   9WKO                                          132R     First American Estate & Trust 100002257951        11                                                     Platinum
           Case 3:20-cv-02910-L Document 196 Filed 11/23/20                 Page 78 of 83 PageID 2846

Kelly Crawford

From:                            Diana Castellon
Sent:                            Wednesday, October 28, 2020 12:55 PM
To:                              Metals Barrick
Subject:                         Private Citizen



From: Diana Castellon

N a m e :Castellon
               -Diana
Email:
Subject: Private Citizen

I was one of the recipients of this \"swindel\" with metals.com Athena Hunter, Walter Vera and Anthony Bowers were
my contacts with Metals.com. They ensured me that my 0,000 were invested, only to find out I only have a little over
$300,000 invested. Over $200,000 lost.



Sent from: http://metalsandbarrickcapitalreceivership.com/contact/




                                                          1
                                                                                               APP000077
Case 3:20-cv-02910-L Document 196 Filed 11/23/20                               Page 79 of 83 PageID 2847




BEFORE THE ALASKA OFFICE OF ADMINISTRATIVE HEARINGS ON REFERRAL
              BY THE ADMINISTRATOR OF SECURITIES

      In the Matter of                   )
                                         )
      TTME, INC., AKA METALS.COM;        )                           OAH No. 20-0684-SEC
      CHASE METALS, INC.; WALTER VERA;)                              Agency No. 2019-00133
      ATHENA HUNTER; SEAN REZA;          )
      JONATHAN SACHS; DAVID BLEEDEN; )
      and RANDALL KOHL 1                 )
                                         )
                            Respondents. )
                                         )

                 ORDER RESCHEDULING CASE PLANNING CONFERENCE

         A telephonic case planning conference was held in this matter today. Mark Rasmussen
participated on behalf of TTME, Inc., aka Metals.com, and the individual Respondents.
Assistant Attorneys General Rob Schmidt and John Haley represented the Division of Banking
and Securities. As discussed and agreed at the conference:
         (1) The parties will be working on a protective order. Once they have stipulated as to the
             confidentiality of the record and any related proceedings, the Division will promptly
             file and serve the record.
         (2) If the parties determine that mediation may be facilitative, Alternative Dispute
             Resolution may be requested by contacting the Office of Administrative Hearings
             (OAH) staff.
         (3) Otherwise, a continued case planning conference will be held at the mutually agreed
             upon date of October 13, 2020, at 11 :00 a.m. Alaska time. The parties may be
             contacted from a blocked number at the time of the conference and will be called at
             their numbers of record unless updated information is provided to OAH. Parties
             should be prepared to discuss the posture of the case including, if implicated, possible
             mutually convenient hearing dates.




         When the original notices in these cases were distributed, a computer error led to an incomplete caption on
those notices; the correct caption is set forth in this order.




                                                                                                     APP000078
Case 3:20-cv-02910-L Document 196 Filed 11/23/20                              Page 80 of 83 PageID 2848



         As always, either party may request a status conference sooner by contacting OAH staff.
         DATED: September I, 2020.
                                             By:   V~ ~)1,,
                                                     Danika Swanson
                                                     Administrative Law Judge

          Certificate of Service: I certify that on September 2, 2020, a true and correct copy of this notice was
distributed as follows: Robert Schmidt (by email); Mark Rasmussen (by email); John Haley (by email), Dep't of
Law central email (by email).


                                                     By:~~ f?d4Mtt~
                                                         Offi~trative Hearings




                                                                                                    APP000079
11/23/2020                                                                          Division of Corporations - Filing
  Delaware.gov   Case 3:20-cv-02910-L Document 196 Filed 11/23/20         Page
                                                            Governor I General     81 Iof
                                                                               Assembly    83I Elected
                                                                                        Courts    PageID
                                                                                                       Officials I 2849
                                                                                                                   State Agencies




  Department of State: Division of Corporations
                                                                                                                                                          Allowable Characters

  HOME
                                                                                                                   Entity Details


                                                                                               THIS IS NOT A STATEMENT OF GOOD STANDING

                                                                                                            lncorl:)oration Date I   21312020
                                                           File Number:                 7832381
                                                                                                                Formation Date:      (mm/dd/yyyy)

                                                                                        TPH BOSS INC

                                                                                        Corporation                 Entity-1Y.Jle:   General

                                                                                        Domestic                           State:    DELAWARE


                                                           REGISTERED AGENT INFORMATION


                                                        ' Name:                         AGENTS AND CORPORATIONS, INC.

                                                          Address:                      1201 ORANGE ST STE 600 ONE COMMERCE CENTER

                                                          City:                         WILMINGTON                       County:     New Castle

                                                          State:                        DE                         Postal Code:      19801

                                                          Phone:                        302-575-0877


                                                        ~ Additional Information is available for a fee. You can retrieve Status for a fee of $10.00 or
                                                          more detailed information including current franchise tax assessment, current filing history
                                                          and more for a fee of $20.00.
                                                          Would you like   0   Status   0    Status, Tax & History Information

                                                          I Submit I
                                                          I View Search Results I                          I New Entity Search I
For help on a particular field click on the Field Tag to take you to the help area.
                                                      site map I privacy I about this site I contact us I translate I delaware.gov




                                                                                                                          EXHIBIT

                                                                                                                       0
                                                                                                                                                    APP000080
https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx                                                                                                         1/1
           Case 3:20-cv-02910-L Document 196 Filed 11/23/20                          Page 82 of 83 PageID 2850

Kelly Crawford

From:                                graham@norrislawyer.com
Sent:                                Monday, October 05, 2020 4:58 PM
To:                                  Peter Lewis
Cc:                                  Kelly Crawford
Subject:                             CFTC, et al. v. TMTE, Inc., et al.; Case No. 3:20-cv-02910-L; Entity List



Peter:
It was a pleasure speaking with you today. As we discussed, pursuant to the terms of the Order, I am providing a list of
entities that I know about and can provide information on. I'm happy to explain the services I've provided if need be. In
most cases, I resign and appoint my client as the new director/manager, with instructions to hold the initial meetings
and to document ownership, As a result, what I have is entities with a client contact, but that doesn't necessarily equate
to ownership. (TMTE, Inc. is a special case, as I have been requested to assist in documenting ownership for that
entity). With that said, here is what I can provide information on:

Lucas Asher Entities
TMTE, Inc. I Chase Metals, Inc. I Chase Metals, LLC I Access Unlimited, LLC
Tower Holdings, Inc.
Retirement Insider, LLC
Best New, Inc.
USA Marketing, Inc.
Stuttgart Industrial, Inc./ Aqua Billboards, Inc.

Simon Batashvili Entities
Tower Estates Holdings, Inc.
Tower Property One, LLC
Tower Property Two, LLC
Tower Estates, Inc.
Newmont, Inc.

Asher+ Batashvili Entities
Tower Equity, LLC
Select Financial, Inc.
Reagan Financial, Inc.
Egon Pearson, LLC
TX Adm in, Inc.

I will start sending you what I have as quickly as possible, starting tomorrow.

Graham H. Norris, Jr.




Norris Law Group, P. C.
1156 South State Street, Suite 204          1712 Pioneer Avenue
Orem, UT 84097                             Cheyenne, \NY 82001
                                                                1
                                                                                                          APP000081
            Case 3:20-cv-02910-L Document 196 Filed 11/23/20                                           Page 83 of 83 PageID 2851
Phone: 801-932-1238                                  Phone: 307-633-3545
Fax: 801-951-4915                                    Fax: 801-951-4915
graham@norrislawyer.com
www.norrislawyer.com

The information contained in this e-mail or fax is information protected by attorney-client and/or the attorney I work product privilege. It is intended to for
the use of the individual named above and the privileges are not waived by virtue of this having been sent by e-mail or fax. If the person actually
receiving this e-mail or fax or any other reader of the e-mail or fax is not the named recipient or the employee or agent responsible to deliver it to the
named recipient, any use, dissemination, distribution or copying of the communication is strictly prohibited. If you have received this communication in
error, please immediately notify us by telephone and delete the original message from all computers by which it was received.




                                                                              2
                                                                                                                                APP000082
